
	
		II
		Calendar No. 268
		111th CONGRESS
		2d Session
		S. 1524
		[Report No. 111–122]
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Menendez, Mr. Corker,
			 Mr. Risch, Mr.
			 Cardin, Mrs. Shaheen,
			 Mr. Casey, Mr.
			 Merkley, Mr. Johnson,
			 Mrs. McCaskill, Mr. Kaufman, Mrs.
			 Gillibrand, Mr. Lautenberg,
			 Mrs. Hagan, Mrs. Feinstein, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Schumer, Ms. Snowe, Mr.
			 Bond, Mr. Johanns,
			 Ms. Collins, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			February 2, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To strengthen the capacity, transparency, and
		  accountability of United States foreign assistance programs to effectively
		  adapt and respond to new challenges of the 21st century, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Assistance Revitalization and
			 Accountability Act of 2009.
		2.DefinitionsIn this Act:
			(1)AdministratorExcept
			 as otherwise provided, the term Administrator means the
			 Administrator of the United States Agency for International Development.
			(2)AgencyExcept
			 as otherwise provided, the term Agency means the United States
			 Agency for International Development.
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
			(4)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			3.FindingsCongress makes the following
			 findings:
			(1)Poverty, hunger,
			 lack of opportunity, gender inequality, and environmental degradation are
			 recognized as significant contributors to—
				(A)socioeconomic and
			 political instability; and
				(B)the exacerbation
			 of disease pandemic and other global health threats.
				(2)The 2006 National
			 Security Strategy of the United States notes, America’s national
			 interests and moral values drive us in the same direction: to assist the
			 world’s poor citizens and least developed nations and help integrate them into
			 the global economy..
			(3)The bipartisan
			 Final Report of the National Commission on Terrorist Attacks Upon the United
			 States (9/11 Commission Report) recommends, A comprehensive United
			 States strategy to counter terrorism should include economic policies that
			 encourage development, more open societies, and opportunities for people to
			 improve the lives of their families and enhance prospects for their
			 children..
			(4)The alleviation of
			 poverty and hunger is in the national interest of the United States. It
			 improves United States security by mitigating the underlying causes of violence
			 and extremism, addresses threats like climate change and pandemic disease,
			 expands economic opportunities for producers and consumers in the United
			 States, demonstrates United States leadership to the world, and represents the
			 values, humanitarianism, and generosity of the American people.
			(5)Elevating the
			 standing of the United States in the world represents a critical and essential
			 element for any strategy to improve national and global security by mitigating
			 the root causes of conflict and multinational terrorism, strengthening
			 diplomatic and economic relationships, preventing global climate change,
			 curbing weapons proliferation, and fostering peace and cooperation between all
			 nations.
			(6)Currently the
			 global development policies and programs of the United States Government are
			 scattered across 12 different Federal departments, 25 different Federal
			 agencies, and nearly 60 Federal Government offices. The current law governing
			 foreign assistance is outdated, cumbersome, and lacks relevance for modern
			 challenges, articulating at least 140 broad priorities for United States
			 development efforts, with at least 400 specific directives on how to implement
			 those broad priorities. Moreover, it allows the budget process to drive
			 priorities, rather than setting clear priorities that drive resource
			 decisions.
			(7)The international
			 and domestic challenges of the 21st century—including transnational threats
			 such as economic instability, terrorism, climate change, and disease—cannot be
			 met with a foreign assistance apparatus that was created to confront the
			 challenges of the 20th century. The cornerstone for a new foreign assistance
			 architecture begins with reform of the Foreign Assistance Act of 1961 that
			 ensures a rationalized organizational structure for a strengthened development
			 agency, a concise set of development priorities, rebuilt human resource
			 capacity, strengthened monitoring and evaluation, reinvigorated policy and
			 intellectual expertise, with sufficient resources and commensurate
			 accountability to achieve key foreign assistance goals.
			(8)President Barack
			 Obama has expressed a commitment to cut extreme poverty and hunger around the
			 world in half, and to increase the level of United States foreign assistance to
			 meet that goal.
			4.Statement of
			 policyIt is the policy of the
			 United States, given the importance of global prosperity and security to the
			 national interests of the United States, to promote global development, good
			 governance, and the reduction of poverty and hunger. In support of this policy,
			 a reform and rebuilding process should be initiated that will redefine the
			 United States foreign assistance architecture and strengthen the capacity of
			 the United States Agency for International Development and related agencies to
			 establish effective development policies and implement innovative and effective
			 foreign assistance programs with maximum impact.
		5.Policy and
			 strategic planning
			(a)Sense of
			 congress on building the policy capacity of USAIDIt is the sense
			 of Congress that—
				(1)there has been too
			 little emphasis in recent years in developing the capacity of the Agency to
			 formulate international development policy and to integrate important policy
			 initiatives and innovative policy concepts into Agency programs and
			 activities;
				(2)the Agency should
			 increase its emphasis on recruiting, hiring, training, and enhancing
			 professional officers who will support the Agency’s role in formulating
			 development policy and enhancing innovative solutions to development
			 challenges;
				(3)there is a
			 particular need to strengthen policy formulation and development in missions
			 worldwide, in addition to strengthening the capacity of the Agency to address
			 policy issues in headquarters in Washington, District of Columbia, which should
			 be dealt with by deploying policy officers to missions worldwide; and
				(4)a Bureau for
			 Policy and Strategic Planning should ensure that policy concepts and priorities
			 are appropriately integrated into all programs and activities undertaken by the
			 Agency.
				(b)Establishment of
			 USAID positions To build policy and strategic planning capacity
				(1)Deputy
			 Administrator of the United States Agency for International
			 DevelopmentSection 624 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2384) is amended by inserting after subsection (c) the following new
			 subsection:
					
						(d)Deputy
				AdministratorsThere shall be in the United States Agency for
				International Development, among the statutory officers authorized by
				subsection (a), not more than 2 Deputy Administrators, who shall assist the
				Administrator in all
				matters.
						.
				(2)Assistant
			 Administrator for Policy and Strategic PlanningSuch section is
			 further amended by adding at the end the following new subsection:
					
						(f)Assistant
				Administrator for Policy and Strategic PlanningThere shall be in
				the United States Agency for International Development, among the statutory
				officers authorized by subsection (a), an Assistant Administrator for Policy
				and Strategic Planning, who shall assist the Administrator and Deputy
				Administrators in matters related to policy planning, strategic planning,
				program design, research, evaluation, budget allocation and management, and in
				other
				matters.
						.
				(3)Clerical
			 amendmentSubsection (a) of such section is amended by striking
			 twelve and inserting fourteen.
				(c)Bureau for
			 Policy and Strategic PlanningChapter 2 of part III of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2381 et seq.) is amended by inserting
			 after section 624 the following new section:
				
					624A.Bureau for
				Policy and Strategic Planning
						(a)EstablishmentThere is established in the United States
				Agency for International Development a Bureau for Policy and Strategic Planning
				(referred to in this section as the Bureau).
						(b)DutiesThe
				primary duties of the Bureau shall include the following:
							(1)Developing and
				formulating United States Government policy on development issues in support of
				United States policy objectives.
							(2)Ensuring long-term
				strategic planning and direction for overall development policy and programs,
				as well as across regions and sectors.
							(3)Designing and
				conducting significant research and evaluation on development and aid
				effectiveness.
							(4)Establishing
				resource and workforce allocation criteria.
							(5)Guiding overall
				budget decisions and reviewing bureau-specific resource allocations, workforce
				allocations, operational planning, and program decisions.
							(6)Integrating
				monitoring and evaluation into overall decisionmaking and strategic
				planning.
							.
			(d)Office for
			 Learning, Evaluation, and Analysis in DevelopmentChapter 2 of
			 part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2381 et seq.), as
			 amended by subsection (c), is further amended by inserting after section 624A
			 the following:
				
					624BOffice for
				Learning, Evaluation, and Analysis in Development
						(a)Sense of
				Congress on analysis and evaluationIt is the sense of Congress
				that—
							(1)achieving United
				States foreign policy objectives requires the consistent and systematic
				evaluation of the impact of United States foreign assistance programs and
				analysis on what programs work and why, when, and where they work;
							(2)the design of
				assistance programs and projects should include the collection of relevant data
				required to measure outcomes and impacts;
							(3)the design of
				assistance programs and projects should reflect the knowledge gained from
				evaluation and analysis;
							(4)a culture and
				practice of high quality evaluation should be revitalized at agencies managing
				foreign assistance programs, which requires that the concepts of evaluation and
				analysis are used to inform policy and programmatic decisions, including the
				training of aid professionals in evaluation design and implementation;
							(5)the effective and
				efficient use of funds cannot be achieved without an understanding of how
				lessons learned are applicable in various environments, and under similar or
				different conditions; and
							(6)project
				evaluations should be used as sources of data when running broader analyses of
				development outcomes and impacts.
							(b)EstablishmentThere
				is established in the Bureau for Policy and Strategic Planning an Office for
				Learning, Evaluation, and Analysis in Development (referred to in this section
				as the Office), which shall be under the management of the
				Assistant Administrator for Policy and Strategic Planning.
						(c)DutiesThe
				duties of the Office shall be to—
							(1)develop, design,
				coordinate, guide, and conduct the complete range of activities relating to the
				monitoring of resources, the evaluation of projects, the evaluation of program
				impacts, and analysis that is necessary for the identification of findings,
				generalizations that can be derived from those findings, and their
				applicability to proposed project and program design;
							(2)serve as a
				resource to the United States Agency for International Development, other
				government entities, implementing partners, the academic community, the donor
				community, and host governments in the design of programs and projects;
							(3)serve as an
				authoritative voice in linking evaluation and research results to strategic
				planning and policy options;
							(4)design a strategy
				for strengthening evaluation and research for foreign assistance programs
				managed by the United States Agency International Development;
							(5)develop the scope
				and guidelines for evaluation and research that are multidisciplinary in
				nature;
							(6)establish annual
				evaluation and research agendas and objectives that are responsive to policy
				and programmatic priorities;
							(7)guide the use of
				rigorous methodologies, choosing from among a wide variety of qualitative and
				quantitative methods common in the field of social scientific inquiry;
							(8)coordinate the
				evaluation processes of bureaus and missions of the United States Agency for
				International Development;
							(9)develop and
				implement a training plan on evaluation and research for aid personnel;
							(10)make
				recommendations to the Assistant Administrator for Policy and Strategic
				Planning on linking evaluation and research findings to policy and strategic
				planning options;
							(11)develop a
				clearinghouse capacity for the dissemination of knowledge and lessons learned
				to USAID professionals, implementing partners, the international aid community,
				and aid recipient governments, and as a repository of knowledge on lessons
				learned;
							(12)distribute
				evaluation and research reports internally and make this material available
				online to the public; and
							(13)partner with the
				academic community, implementing partners, and national and international
				institutions that have expertise in evaluation and analysis when such
				partnerships will provide needed expertise or will significantly improve the
				evaluation and analysis.
							(d)Subordinate
				unitsThe Administrator may create such subordinate units as may
				be necessary for the performance of duties described in paragraphs (9) and (11)
				of subsection (c).
						(e)Technical
				expertiseIf the Assistant Administrator determines that the
				Office requires expertise that is of a technical nature and is outside the
				expertise of the Agency for International Development, such expertise may be
				accessed through existing contracting authorities.
						(f)MonitoringEvaluation
				and analysis activities of the Office shall be in addition to, but not
				duplicative of, existing monitoring activities as provided under existing
				law.
						(g)CoordinationThe
				Office should closely coordinate and consult with the Council on Research and
				Evaluation of Foreign Assistance to ensure consistency of approach toward
				evaluation, research, analysis, and related activities.
						(h)Annual reports
				to Congress
							(1)In
				generalNot later than 1 year after the date of the enactment of
				this Act, and not later than December 31 of each year thereafter, the
				Administrator shall submit to the appropriate congressional committees a report
				on the work of the Office.
							(2)ContentThe
				report required under paragraph (1) shall include—
								(A)a copy of the
				annual evaluation and research agenda for the preceding year;
								(B)a description of
				the evaluation activities conducted in the preceding year;
								(C)a description of
				training activities conducted in the preceding year;
								(D)a forecast of
				evaluation and research planned for the following year; and
								(E)a description of
				the ways in which the results of evaluations have informed the design and
				operation of agency policies and programs during the year.
								(i)Authorization of
				appropriationsThere are authorized to be appropriated to the
				United States Agency for International Development $5,000,000 for fiscal year
				2010 and such sums as may be necessary for fiscal year 2011.
						(j)DefinitionsIn
				this section:
							(1)AnalysisThe
				term analysis means the comparative study of evaluations conducted
				over a period of time, in varying locations, and under varying conditions that
				produces generalized findings and explanations of outcomes and assesses their
				applicability to proposed project and program design.
							(2)EvaluationThe
				term evaluation means the full range of activities designed to
				assess the efficiency and effectiveness of inputs and processes on outputs,
				results, and outcomes of various projects, programs, and activities.
							(3)OutcomeThe
				term outcome means any change occurring during the course of a
				project, program, or activity, including changes that cannot be attributed
				directly to the project, program, or activity.
							(4)OutputsThe
				term output means the products, capital, goods, and services that
				result from a project, program, or
				activity.
							.
			6.Council on
			 Research and Evaluation of Foreign Assistance
			(a)FindingsCongress
			 makes the following findings:
				(1)The American
			 public and Congress must have confidence that—
					(A)Federal funds
			 allocated for foreign assistance programs are used efficiently and effectively;
			 and
					(B)funding
			 allocations and programs are linked to clearly defined policy
			 objectives.
					(2)The December 2007
			 HELP Commission Report on Foreign Assistance Reform states, [T]he
			 systems our government uses to evaluate development and humanitarian assistance
			 programs are either in disarray or do not exist. Current systems tend to focus
			 more on outputs, such as counting how many books are delivered to a school,
			 rather than on outcomes, such as measuring how many children can actually read.
			 Indeed, out of 26,285 impact evaluations that USAID conducted between 1996 and
			 2005, only 30 measured the impact of projects..
				(3)The HELP
			 Commission also recommends that the United States Government reestablish an
			 independent Office of Monitoring and Evaluation responsible for foreign
			 assistance operations and provide the office with sufficient funding to monitor
			 and evaluate performance that should be accountable to Congress and to the
			 executive branch.
				(b)EstablishmentThere
			 is established in the executive branch the Council on Research and Evaluation
			 of Foreign Assistance (referred to in this section as the
			 Council).
			(c)PurposesThe
			 purposes of the Council shall be—
				(1)to evaluate the
			 impact of United States Government foreign assistance programs and their
			 contribution to policy, strategies, projects, program goals, and priorities
			 undertaken by the United States Government in support of foreign policy
			 objectives; and
				(2)to cultivate an
			 integrated research and development program that will—
					(A)incorporate best
			 practices from evaluation studies and analyses; and
					(B)foster and promote
			 innovative programs to improve the effectiveness of United States foreign
			 assistance.
					(d)Duties and
			 authorities
				(1)Evaluations of
			 united states government foreign assistance programs and international and
			 multilateral assistance programs receiving financial assistance from the united
			 states
					(A)AuthorizationThe
			 Council is authorized to conduct evaluations, on a program-by-program basis, of
			 the effectiveness of—
						(i)foreign assistance
			 programs carried out by any United States Government agency; and
						(ii)international and
			 multilateral assistance programs receiving financial assistance from the United
			 States.
						(B)Impact
			 assessmentEvaluations conducted under subparagraph (A) shall
			 assess the impact of the programs described in clauses (i) and (ii) of
			 subparagraph (A) and their contribution to policy, strategies, projects,
			 program goals, and priorities of the United States Government.
					(C)Selection
			 criteriaThe Director, in consultation with the Board, shall
			 establish—
						(i)criteria for
			 selecting foreign assistance programs and international and multilateral
			 assistance programs receiving financial assistance from the United States to be
			 evaluated under subparagraph (A); and
						(ii)procedures for
			 conducting such evaluations.
						(D)CoordinationThe
			 criteria and procedures established under subparagraph (C) shall include
			 procedures to avoid duplication of the Council’s activities, and to ensure
			 effective coordination and cooperation, with the activities of the Comptroller
			 General of the United States, relevant Inspectors General, and other relevant
			 entities.
					(E)MethodologiesIn
			 conducting evaluations under subparagraph (A), the Council shall utilize
			 rigorous and objective methodologies, choosing from among a wide variety of
			 qualitative and quantitative methods common in the field of social scientific
			 inquiry.
					(F)Interagency
			 assistanceIn conducting evaluations under subparagraph (A), the
			 Director is authorized to request information or assistance from the head of
			 any Federal agency to the extent necessary to facilitate the evaluation of a
			 program, including access to all records, reports, audits, reviews, documents,
			 papers, recommendations, and other material available to the program being
			 evaluated by the Council. Upon receipt of a request under this subparagraph,
			 the head of the Federal agency receiving the request, insofar as is practicable
			 and not in contravention of any applicable law, shall furnish to the Director,
			 or to an authorized designee, such information or assistance as may be
			 necessary to carry out the purposes of this section.
					(G)ReportsAt
			 least 30 days before issuing a report under this subparagraph, the Director
			 shall submit a draft of the report to the head of the Federal agency
			 responsible for implementing the program being evaluated and provide the agency
			 head an opportunity to comment on the report. The Council shall issue a report
			 to the appropriate congressional committees on each evaluation conducted under
			 subparagraph (A) that contains—
						(i)an assessment of
			 the effectiveness of the program evaluated, including the effectiveness of any
			 partnership with non-Federal partners, as appropriate;
						(ii)any
			 recommendations to improve the program’s effectiveness, including the
			 effectiveness of partnerships with non-Federal organizations, as appropriate;
			 and
						(iii)any comments
			 received from the head of the Federal agency, or his or her designee, including
			 any non-Federal partner, as appropriate.
						(H)ConsultationThe
			 Director shall regularly consult with the appropriate congressional committees
			 to discuss priorities for evaluations to be conducted under subparagraph
			 (A).
					(2)Research on
			 foreign assistance design, implementation, evaluation, and
			 effectiveness
					(A)In
			 generalThe Council shall conduct research and analysis on the
			 design, implementation, evaluation, and effectiveness of foreign assistance
			 programs in an effort to develop innovative approaches relating to foreign
			 assistance, including—
						(i)research and
			 analysis aimed at developing objective methodologies for evaluating the
			 effectiveness of foreign assistance programs in achieving assistance
			 objectives;
						(ii)research and
			 analysis aimed at identifying ways of improving coordination of foreign
			 assistance programs carried out by Federal agencies, including ways of
			 coordinating research and development conducted by such agencies; and
						(iii)research and
			 analysis aimed at identifying approaches through which the United States
			 Government can support the development of evaluation capacity in developing
			 countries, and strategies to encourage the use of evaluation findings among
			 different levels of decision makers and implementers.
						(B)Additional
			 researchIn addition to the research conducted under subparagraph
			 (A), the Council may also conduct research and analysis on—
						(i)trends relating to
			 foreign assistance programs and the measures necessary to ensure continued
			 progress; and
						(ii)the relative
			 effectiveness of international and multilateral assistance programs receiving
			 financial assistance from the United States, including programs of the World
			 Bank Group, United Nations entities, and regional multilateral development
			 banks, as compared to United States foreign assistance programs.
						(C)Integrated
			 research and development programThe Director, in consultation
			 with the Board, shall establish and implement an integrated research and
			 development program that will serve as a laboratory for innovative programs
			 related to foreign assistance to fulfill the objectives described in
			 subparagraph (A).
					(D)PartnersIn
			 conducting research and analysis under subparagraph (A), the Council shall
			 partner with the academic community, implementing partners, and national and
			 international institutions that have expertise in evaluation, research, and
			 analysis, as appropriate.
					(E)ReportsThe
			 Council shall issue reports to the appropriate congressional committees on the
			 results of research conducted pursuant to subparagraph (A) that include
			 recommendations to Federal agencies responsible for implementing foreign
			 assistance programs on how to improve the design, implementation, and
			 evaluation of such programs.
					(F)CollaborationThe
			 Council shall actively collaborate with Federal agencies responsible for
			 implementing foreign assistance programs by—
						(i)sharing the
			 results of research conducted pursuant to subparagraph (A); and
						(ii)providing
			 recommendations and advice on how to improve the design, effectiveness,
			 efficiency, and innovation of such programs.
						(G)ConsultationThe
			 Director shall regularly consult with the appropriate congressional committees
			 to discuss priorities for research to be conducted under subparagraph
			 (A).
					(3)IndependenceThe
			 Council shall preserve its independence to ensure organizational autonomy,
			 protection from external influence, and avoidance of conflicts of
			 interest.
				(e)Council on
			 Research and Evaluation of Foreign Assistance Advisory Board
				(1)EstablishmentThere
			 is established a Council on Research and Evaluation of Foreign Assistance
			 Advisory Board (referred to in this subsection as the
			 Board).
				(2)PurposesThe
			 purposes of the Board shall be—
					(A)to consult with
			 the Director regarding the existing program of work of the Council, current
			 evaluations that are ongoing or completed, and projected evaluations and
			 activities to be undertaken by the Council; and
					(B)to serve as a
			 forum for coordination and discussion of related matters pertaining to the
			 Council’s operations and activities.
					(3)DutiesThe
			 Board shall—
					(A)regularly consult
			 with the Director regarding the activities of the Council, but may not prevent
			 or prohibit the Director from initiating, carrying out, or completing any
			 evaluation or analysis of any development, humanitarian, or foreign assistance
			 program or activity; and
					(B)ensure
			 coordination with the Office of Management and Budget in the Executive Office
			 of the President.
					(4)MembershipThe
			 Board shall consist of—
					(A)the Director of
			 the Council, or designee;
					(B)the Secretary of
			 State, or designee;
					(C)the Secretary of
			 the Treasury, or designee;
					(D)the Administrator
			 of the United States Agency for International Development, or designee;
					(E)the Chief
			 Executive Officer of the Millennium Challenge Corporation, or designee;
					(F)the Secretary of
			 Agriculture, or designee;
					(G)the Secretary of
			 Defense, or designee;
					(H)the Secretary of
			 Health and Human Services, or designee;
					(I)1 individual to be
			 appointed by the Director;
					(J)1 officer in the
			 Senior Foreign Service for the Agency for International Development or the
			 Department of State with experience in the implementation of assistance
			 programs;
					(K)4 individuals with
			 relevant professional evaluation and international experience, who shall be
			 appointed by the President, by and with the advice and consent of the Senate,
			 of which—
						(i)1 individual shall
			 be appointed from among a list of 3 individuals submitted by the chairman of
			 the Committee on Foreign Relations of the
			 Senate;
						(ii)1 individual
			 shall be appointed from among a list of 3 individuals submitted by the ranking
			 member of the Committee on Foreign
			 Relations of the Senate;
						(iii)1 individual
			 shall be appointed from among a list of 3 individuals submitted by the chairman
			 of the Committee on Foreign Affairs of the
			 House of Representatives; and
						(iv)1 individual
			 shall be appointed from among a list of 3 individuals submitted by the ranking
			 member of the Committee on Foreign Affairs of
			 the House of Representatives.
						(5)Terms
					(A)Officers of the
			 federal governmentEach member of the Board described in
			 subparagraphs (A) through (H) of paragraph (4) shall serve for a term that is
			 concurrent with the term of service of the individual’s position as an officer
			 within the other Federal department or agency.
					(B)Other
			 membersEach member of the Board described in subparagraphs (I)
			 through (K) of paragraph (4) shall be appointed for a 3-year term and may be
			 reappointed for an additional 2-year term.
					(C)VacanciesA
			 vacancy in the Board shall be filled in the manner in which the original
			 appointment was made.
					(6)ChairpersonThe
			 members of the Board shall select from among its membership a Chairperson to
			 serve a 1-year term.
				(7)Technical
			 advisory groupThe Director shall have the authority to form a
			 technical advisory group to provide recommendations and advise the existing
			 program of work of the Council. The subgroup shall consist of the 4 members of
			 the Board described in paragraph (4)(K), and additional members as
			 appropriate.
				(8)QuorumA
			 majority of the members of the Board shall constitute a quorum.
				(9)MeetingsThe
			 Board shall meet at the call of the Chairperson but no less than
			 annually.
				(10)Compensation
					(A)Officers of the
			 federal government
						(i)In
			 generalA member of the Board described in subparagraph (A), (B),
			 (C), (D), (E), (F), (G), or (H) of paragraph (4) may not receive additional
			 pay, allowances, or benefits by reason of the member’s service on the
			 Board.
						(ii)Travel
			 expensesEach such member of the Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
						(B)Other
			 members
						(i)In
			 generalExcept as provided in clause (ii), a member of the Board
			 described in paragraph (4)(F)—
							(I)shall be paid
			 compensation out of funds made available for the purposes of this title at the
			 daily equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the Board;
			 and
							(II)while away from
			 the member’s home or regular place of business on necessary travel in the
			 actual performance of duties as a member of the Board, shall be paid per diem,
			 travel, and transportation expenses in the same manner as is provided under
			 subchapter I of chapter 57 of title 5, United States Code.
							(ii)LimitationA
			 member of the Board may not be paid compensation under clause (i)(II) for more
			 than 90 days in any calendar year.
						(f)Director
				(1)Appointment
					(A)In
			 generalThe Council shall be headed by a Director, who shall be
			 appointed by the President from among the individuals recommended under
			 subparagraph (B) to a 4-year term, subject to a 1-year renewal, by and with the
			 advice and consent of the Senate.
					(B)SelectionWhen
			 a vacancy occurs in the office of Director, the chairmen and ranking minority
			 members of the Committee on Foreign
			 Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives shall each recommend up to 3 individuals to
			 the President for appointment to the vacant office. In considering individuals
			 for appointment to the office of Director, the chairmen and ranking minority
			 members shall—
						(i)take into account
			 the integrity and demonstrated ability of the individuals in public
			 administration, international development and foreign assistance programs,
			 monitoring and evaluation analysis, and all aspects of program and project
			 design; and
						(ii)disregard the
			 political affiliation of the individuals.
						(2)ResponsibilitiesThe
			 Director shall—
					(A)be responsible for
			 the management of the Council;
					(B)exercise the
			 powers of the Council;
					(C)be responsible for
			 initiating, carrying out, and completing any evaluation or analysis of any
			 development, humanitarian, or foreign assistance program or activity;
			 and
					(D)discharge the
			 duties of the Council.
					(3)Rank;
			 compensationThe Director shall—
					(A)have the
			 equivalent rank of Under Secretary; and
					(B)be compensated at
			 the rate provided for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code.
					(4)Additional term;
			 removal
					(A)Additional
			 termThe Director may be reappointed for not more than 1
			 additional 4-year term.
					(B)RemovalThe
			 President may remove the Director from office after submitting written
			 notification to the Senate and the House of Representatives that describes the
			 underlying reasons for such removal.
					(5)Conforming
			 amendmentSection 5314 of title 5, United States Code, is amended
			 by adding at the end the following:
					
						Director, Council on Research and
				Evaluation of Foreign
				Assistance.
						.
				(g)Deputy
			 directorsThe Director shall appoint—
				(1)a Deputy Director
			 for Evaluation, who shall be responsible for overseeing the evaluations
			 conducted by the Council; and
				(2)a Deputy Director
			 for Research Innovation, who shall be responsible for overseeing an integrated
			 research and development program that will foster and promote innovative
			 programs to improve the effectiveness of United States foreign
			 assistance.
				(h)Office space,
			 equipment, and suppliesEach agency head shall provide the
			 Director with—
				(1)appropriate and
			 adequate office space at central and field office locations of such
			 agency;
				(2)such equipment,
			 office supplies, and communications facilities and services as may be necessary
			 for the operation of such offices; and
				(3)necessary
			 maintenance services for such offices and the equipment and facilities located
			 in such offices.
				(i)Personnel
			 matters
				(1)Human resources
			 management systemNotwithstanding any other provision of law, the
			 Director may establish a human resources management system for the employees of
			 the Council that provides for—
					(A)work schedule
			 flexibility;
					(B)merit based
			 hiring;
					(C)fair treatment
			 without regard to political affiliation;
					(D)equal pay for
			 equal work;
					(E)protection of
			 employees against reprisal for whistle blowing;
					(F)a
			 pay-for-performance evaluation system that links individual pay to
			 performance;
					(G)a streamlined
			 process for removing underperforming employees; and
					(H)a maximum tenure
			 with the Council of 7 years.
					(2)Detail of
			 personnel
					(A)From federal
			 governmentUpon the request of the Director, the head of a
			 Federal agency may detail any employee of such agency to the Council on a
			 reimbursable basis. Any employee so detailed remains, for the purpose of
			 preserving such employee's allowances, privileges, rights, seniority, and other
			 benefits, an employee of the agency from which detailed.
					(B)From outside
			 organizationsThe Director may accept the services of personnel
			 detailed to the Council from organizations outside the Federal Government,
			 including bilateral agencies, multilateral institutions, international
			 organizations, think-tanks, nongovernmental organizations, institutions of
			 higher education, and the private sector.
					(3)Reemployment
			 rights
					(A)In
			 generalAn employee of an agency who is serving under a career or
			 career conditional appointment (or the equivalent), and who, with the consent
			 of the head of such agency, transfers to the Council, is entitled to be
			 reemployed in such employee’s former position or a position of like seniority,
			 status, and pay in such agency, if such employee—
						(i)is separated from
			 the Council for any reason, other than misconduct, neglect of duty, or
			 malfeasance; and
						(ii)applies for
			 reemployment not later than 90 days after the date of separation from the
			 Council.
						(B)Specific
			 rightsAn employee described in subparagraph (A)—
						(i)is entitled to be
			 reemployed within 30 days after applying for reemployment; and
						(ii)once reemployed,
			 is entitled to at least the rate of basic pay to which such employee would have
			 been entitled had such employee never transferred to the Council.
						(4)Hiring
			 authorityNot more than 5 employees of the Council may be
			 appointed, compensated, or removed without regard to the civil service laws and
			 regulations.
				(5)Basic
			 payThe Director may fix the rate of basic pay of employees of
			 the Council without regard to the provisions of chapter 51 of title 5, United
			 States Code (relating to the classification of positions) or subchapter III of
			 chapter 53 of such title (relating to General Schedule pay rates), except that
			 no employee of the Office may receive a rate of basic pay that exceeds the rate
			 for level IV of the Executive Schedule under section 5315 of such title.
				(6)Personnel
			 outside the united states
					(A)Assignment to
			 united states embassiesEmployees of the Council, including
			 individuals detailed to or contracted by the Council, may be assigned to a
			 United States diplomatic mission or consular post or a United States Agency for
			 International Development field mission for purposes of assignments related to
			 activities or programs of the Council.
					(B)Overseas
			 benefitsEach employee of the Council, including any individual
			 detailed to or contracted by the Council, and the members of the family of such
			 employee, while the employee is performing duties in any country or place
			 outside the United States, shall be afforded the same benefits enjoyed by
			 members of the Foreign Service, or the family of a member of the Foreign
			 Service, as appropriate.
					(C)Responsibility
			 of chief of missionEmployees of the Council, including
			 individuals detailed to or contracted by the Council, and members of the
			 families of such employees, shall be subject to section 207 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3927) in the same manner as United States
			 Government employees while the employee is performing duties in any country or
			 place outside the United States if such employee or member of the family of
			 such employee is not a national of or permanently resident in such country or
			 place.
					(j)Public
			 disclosure
				(1)In
			 generalNot less frequently than quarterly, the Council shall
			 make publicly available—
					(A)the findings and
			 conclusions of all the reports and studies completed by the Council since the
			 most recent public disclosure;
					(B)information
			 regarding funds allocated or transferred by the Council under this
			 section;
					(C)the name of each
			 United States Government agency with management responsibility for the
			 activities that were evaluated; and
					(D)a description of
			 the program or project carried out by the agencies described in subparagraph
			 (C).
					(2)DisseminationThe
			 information required to be disclosed under paragraph (1) shall be made
			 available to the public—
					(A)through
			 publication in the Federal Register;
					(B)on the Internet
			 Web site of the Council; and
					(C)by any other
			 methods that the Director determines to be appropriate.
					(k)Report on
			 projected evaluationsNot later than December 31, 2010, and
			 November 1 thereafter, the Director shall submit a report to the appropriate
			 congressional committees that includes a projected list of evaluations for the
			 current fiscal year.
			(l)Report on
			 methodologies and best practices
				(1)Initial
			 reportNot later than September 30, 2011, the Director shall
			 submit a report to each Federal Agency responsible for implementing foreign
			 assistance programs and to the appropriate congressional committees that
			 details recommended methodologies and best practices for use in evaluating the
			 effectiveness of United States Government foreign assistance programs.
				(2)Regular
			 updatesThe Director shall regularly update the methodologies
			 recommended in the report submitted under paragraph (1) to account for
			 developments and trends in foreign assistance programs.
				(3)Biennial
			 reportNot later than 2 years after the submission of the report
			 under paragraph (1), and biennially thereafter, the Director shall submit, to
			 each Federal agency responsible for implementing foreign assistance programs
			 and to the appropriate congressional committees, a report that contains updates
			 to its recommended methodologies and best practices for use in evaluating the
			 effectiveness of United States Government foreign assistance programs.
				(m)Annual
			 report
				(1)In
			 generalNot later than February 15, 2011, and each February 15
			 thereafter, the Director shall submit a report to the appropriate congressional
			 committees that includes—
					(A)the specific
			 programs, projects, and activities that were evaluated by the Council;
			 and
					(B)other activities
			 carried out by the Council during the most recently completed fiscal
			 year.
					(2)Joint
			 submissionThe report described in paragraph (1) may be submitted
			 with the budget justification materials submitted to Congress with the
			 President’s budget under section 1105(a) of title 31, United States
			 Code.
				(n)Strategic
			 plan
				(1)SubmissionEvery
			 2 years, the Director shall submit a strategic plan for the activities of the
			 Council to the appropriate congressional committees.
				(2)ContentsThe
			 strategic plan required under paragraph (1) shall include—
					(A)the long-term
			 strategic goals of the Council;
					(B)the identification
			 of the activities and programs that support—
						(i)the achievement of
			 the Council’s strategic goals; and
						(ii)opportunities
			 that hold the potential for yielding significant development or foreign
			 assistance benefits; and
						(C)the connection of
			 the activities and programs of the Council to activities and missions of United
			 States foreign assistance programs.
					(o)Government
			 Accountability Office reportNot later than 6 years after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall submit a report to the appropriate congressional committees that
			 contains—
				(1)a review of, and
			 comments addressing, the performance and overall effectiveness of the Council’s
			 activities, programs and general operations;
				(2)an assessment of
			 how effectively the Council has implemented its stated objectives and adhered
			 to and accomplished the purposes and duties described in subsections (c) and
			 (d);
				(3)recommendations
			 relating to any additional actions the Comptroller General recommends to
			 improve the Council’s performance, activities and operations; and
				(4)assess the impact
			 of the Council on the workload of the International Affairs Division of the
			 Government Accountability Office.
				(p)Administrative
			 authorities of the CouncilIn addition to the authority otherwise
			 provided under this section, the Council, in carrying out the provisions of
			 this section, is authorized—
				(1)to select,
			 appoint, and employ such officers and employees as may be necessary for
			 carrying out the functions, powers, and duties of the Council;
				(2)to obtain services
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–18 of the General
			 Schedule under section 5332 of such title;
				(3)to the extent, and
			 in such amounts as may be appropriated in advance—
					(A)to make and
			 perform such contracts, grants, and other agreements for audits, studies,
			 evaluations, analyses, and other services with—
						(i)public
			 agencies;
						(ii)any private
			 entity or person in the United States or in a candidate country; and
						(iii)governmental
			 agencies of any such country that is undertaking research that supports the
			 work of the Council, as appropriate; and
						(B)to make such
			 payments as may be necessary for carrying out the functions of the
			 Council;
					(4)to adopt, alter,
			 and use a seal, which shall be judicially noticed;
				(5)to determine and
			 prescribe the manner in which its obligations shall be incurred and its
			 expenses allowed and paid, including expenses for representation;
				(6)to lease,
			 purchase, or otherwise acquire, improve, and use such real property wherever
			 situated, as may be necessary for carrying out the functions of the
			 Council;
				(7)to accept cash
			 gifts or donations of services or of property, tangible or intangible, for the
			 purpose of carrying out the provisions of this section, as it relates to
			 public-private partnerships;
				(8)to use the United
			 States mails in the same manner and on the same conditions as executive
			 agencies;
				(9)to enter into
			 personal services contracts with individuals, who shall not be considered
			 Federal employees for any provision of law administered by the Office of
			 Personnel Management;
				(10)to hire or obtain
			 passenger motor vehicles; and
				(11)to have such
			 other powers as may be necessary and incident to carrying out this
			 section.
				(q)Other
			 authoritiesExcept to the extent inconsistent with the provisions
			 of this section, the administrative authorities contained in the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) and the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) shall apply to the
			 implementation of this section to the same extent and in the same manner as
			 such authorities apply to the implementation of such Acts.
			(r)Applicability of
			 the Government Corporation Control Act
				(1)In
			 generalThe Council shall be subject to chapter 91 of subtitle VI
			 of title 31, United States Code, except that the Council shall not be
			 authorized to issue obligations or offer obligations to the public.
				(2)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by adding at the end the following:
					
						(S)the Council on
				Research and Evaluation of Foreign
				Assistance.
						.
				(s)Inspector
			 general
				(1)In
			 generalThe Inspector General of the Agency for International
			 Development—
					(A)shall serve as
			 Inspector General for the Council; and
					(B)in acting in such
			 capacity, may conduct reviews, investigations, and inspections of all aspects
			 of the operations and activities of the Council.
					(2)ReimbursementThe
			 Council shall reimburse the Agency for International Development for all
			 expenses incurred by the Inspector General in connection with the Inspector
			 General’s responsibilities under this subsection.
				(t)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section the following amounts:
				(1)$30,000,000 for
			 fiscal year 2011.
				(2)$35,000,000 for
			 fiscal year 2012.
				(3)$40,000,000 for
			 fiscal year 2013.
				(4)$45,000,000 for
			 fiscal year 2014.
				(5)$50,000,000 for
			 fiscal year 2015.
				(6)$55,000,000 for
			 fiscal year 2016.
				(u)Effective
			 dateThis section shall be effective during the 7 year period
			 beginning on the date of the enactment of this Act.
			7.Comprehensive
			 workforce and human resources strategy for the United States Agency for
			 International Development
			(a)Comprehensive
			 workforce and human resources strategy for the United States Agency for
			 International DevelopmentThe Administrator shall develop and
			 implement a comprehensive workforce and human resources strategy for the Agency
			 to support the objective of promoting development and reducing global
			 poverty.
			(b)ScopeThe
			 strategy required under subsection (a) shall be a strategy for modernizing the
			 workforce of the United States Agency for International Development in support
			 of foreign assistance and policy priorities, and shall—
				(1)determine
			 long-term Agency personnel priorities, including priorities over 5- and 10-year
			 time periods;
				(2)identify career
			 professional development programs for all personnel, including training,
			 language, and education, interagency and intergovernmental rotations, and
			 assignment opportunities outside the United States Government;
				(3)include an
			 assessment of future development and foreign policy priorities and the
			 implications of such priorities for technical and policy expertise, including
			 how to meet future unanticipated demands brought about by manmade and natural
			 disasters;
				(4)include an
			 overseas facilities and security assessment examining the implications of such
			 facilities and security for personnel increases;
				(5)include the
			 appropriateness of regional platforms to perform necessary Agency functions and
			 to provide services to other donors and organizations;
				(6)consider
			 structural reform options to professionalize the human resource capacity of the
			 Agency, including options to outsource the entirety of the human resource
			 capacity of the Agency; and
				(7)address the means
			 to enable the Agency to access cutting-edge technical and managerial
			 expertise.
				(c)Factors To
			 considerIn developing the strategy required under subsection
			 (a), the Administrator shall, among other things—
				(1)examine the
			 objectives the Agency is mandated to fulfill, and assess whether its current
			 workforce model effectively supports the goals of the Agency;
				(2)review the
			 Agency's workforce evolution and identify the additional program demands that
			 have been placed on the workforce in the past 10 years;
				(3)examine different
			 personnel and workforce management models from other United States Government
			 agencies, international organizations, and the private sector and determine the
			 comparative advantages the models might offer and whether they would allow the
			 Agency to better structure its workforce to carry out its responsibilities and
			 meet the challenges of a changing environment;
				(4)examine different
			 bureaucratic and legislative constraints facing the Agency in implementing a
			 comprehensive workforce planning and management system and how these
			 constraints can be addressed, including—
					(A)which limitations,
			 if any, currently exist that prevent the Agency from hiring the right people
			 for the right positions in a timely manner, including mid-level hires and
			 reentry of mid-level professionals into the Agency; and
					(B)how this compares
			 with other organizations, such as the Department of State and the Millennium
			 Challenge Corporation (MCC), and how the Agency compares to the Department of
			 State and the MCC in its ability to attract and retain high caliber
			 professionals;
					(5)examine the
			 advantages and disadvantages of the Agency’s use of contractors in the last 10
			 years to carry out its core mission and management responsibilities;
				(6)assess the scope
			 and effectiveness of training, including the availability of language training,
			 for Agency personnel, and the extent to which available trainings support
			 carrying out Agency objectives; and
				(7)present a cost
			 analysis for using a contracting model versus a direct hire model and determine
			 the cost savings and consequences that could result from the elimination of
			 institutional contractors and the hiring of the same professionals as personal
			 services contractors.
				(d)Workforce and
			 human resources task force
				(1)In
			 generalThe Administrator shall establish a workforce and human
			 resources task force that will participate in the development of the workforce
			 and human resources strategy required under subsection (b) and will consult
			 with, and provide information and advice to, senior management of the Agency on
			 matters and issues related to workforce planning, human resource recruitment
			 and training, and other personnel issues as the Agency develops and implements
			 the workforce and human resources strategy.
				(2)CompositionThe
			 task force shall be composed of 9 members as follows:
					(A)Four senior career
			 professionals of the Agency from different personnel backgrounds, at least 2 of
			 whom shall be from Foreign Service, appointed by the Administrator.
					(B)One senior
			 official from the Department of State appointed by the Secretary.
					(C)One senior
			 official from the Office of Personnel Management appointed by the Director of
			 the Office of Personnel Management.
					(D)Three
			 professionals outside the United States Government noted for their knowledge
			 and experience in personnel and human resource issues, appointed by the
			 Administrator in consultation with the Senate.
					(3)Deadline for
			 appointmentsAll members of the task force shall be designated
			 not later than 60 days after the date of the enactment of this Act.
				(4)TerminationThe
			 task force shall terminate 2 years after the enactment of this Act.
				(e)Reports
				(1)Initial
			 reportNot later than 1 year after the date of the enactment of
			 this Act, the Administrator shall submit to the appropriate congressional
			 committees the strategy required under subsection (a).
				(2)Government
			 Accountability Office reportNot later than 120 days after the
			 submission of the initial strategy under paragraph (1), the Comptroller General
			 of the United States shall submit to the appropriate congressional committees a
			 report that contains—
					(A)a review of, and
			 comments addressing, the strategy submitted under paragraph (1); and
					(B)recommendations
			 relating to any additional actions the Comptroller General recommends to
			 improve the strategy and its implementation.
					(3)Subsequent
			 reportsNot later than 2 years after the submission of the
			 initial strategy under paragraph (1), and every 2 years thereafter until 2021,
			 the Administrator shall transmit to the appropriate congressional committees an
			 updated strategy—
					(A)assessing progress
			 made during the preceding 2 years toward implementing the strategy required
			 under this section and meeting the specific goals, benchmarks, and time frames
			 specified in the strategy required under subsection (a);
					(B)identifying legal
			 or other impediments to achieving those objectives and recommendations for
			 addressing those impediments; and
					(C)describing
			 modifications to the strategy based upon the Agency’s experience during the
			 previous 2 years and any revisions to the policy, program, financial or other
			 assumptions that were the basis for the current strategy.
					(f)Outside
			 assistanceTo assist in the development, formulation, and
			 implementation of the workforce and human resources strategy, the Administrator
			 shall contract with an independent organization—
				(1)to help the Agency
			 assess current human resource capacity;
				(2)to review how its
			 human resource capacity matches up against Agency mandates and policy
			 priorities;
				(3)to compare the
			 Agency’s current human resource system and practices with best practices of
			 other organizations, public and private;
				(4)to provide a set
			 of recommendations to facilitate structural reform to the Agency’s human
			 resources bureau; and
				(5)to assist with
			 other issues related to supporting the development of the workforce and human
			 resources strategy.
				(g)Availability of
			 fundsAmounts made available to carry out section 667 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2427) shall be made available to
			 carry out subsection (f).
			8.Personnel and
			 human resources
			(a)Career
			 professional developmentChapter 2 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2381 et seq.) is amended by inserting after
			 section 630 the following new section:
				
					630A.Interagency
				and international organization rotations
						(a)Rotations
							(1)Career
				guidelinesThe Administrator shall establish career guidelines
				for Foreign Service officers and civil service officers that incorporate
				interagency, intergovernmental, or international organization rotational
				assignments. The guidelines established under this paragraph shall
				include—
								(A)selection;
								(B)professional
				education and training;
								(C)types of relevant
				interagency, intergovernmental, and international organization assignments;
				and
								(D)such other matters
				as the Administrator considers appropriate.
								(2)Promotions to
				senior ranksNot later than 2 years after the date of the
				enactment of this Act, the Administrator shall establish additional guidelines
				that consider participation by relevant officers in at least 1 interagency,
				intergovernmental, or international organizational rotational assignment of at
				least 6 months as a factor for promotion into the ranks of the Senior Foreign
				Service or Senior Executive Service.
							(3)Promotion policy
				objectives for assignments to interagency, intergovernmental, and international
				organizations
								(A)QualificationsThe
				Administrator shall ensure that promotion precepts and promotion panels do not
				penalize officers who have been assigned to interagency, intergovernmental or
				international organizations.
								(B)ReportThe
				Administrator shall provide an annual report to the appropriate congressional
				committees that—
									(i)specifies the
				aggregate number of officers and the promotion rates of officers who are
				serving in, or have served in, interagency, intergovernmental, or international
				organization rotational assignments; and
									(ii)details efforts
				to meet the objectives described in paragraph (1).
									(b)External
				training and educational opportunitiesIt is the sense of
				Congress that—
							(1)the Administrator
				of the United States Agency for International Development should augment and
				expand external training and educational opportunities for Foreign Service and
				civil service personnel and expand opportunities for work assignments to
				entities outside the United States Government;
							(2)a strong
				development agency should have a knowledgeable and capable workforce that is
				familiar with and has access to cutting edge development practices,
				methodologies, ideas, work experience, and programs; and
							(3)the Administrator
				of the United States Agency for International Development should ensure that
				personnel of the Agency have opportunities during their careers to obtain a
				range of knowledge-building work experiences and advanced education and
				training in academic and other relevant institutions in the United States and
				abroad to increase the capacity of the Agency to fulfill its
				mission.
							.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator of the United States Agency for International Development shall
			 submit to the appropriate congressional committees a report on efforts to
			 facilitate and promote external training and educational opportunities for
			 Foreign Service and civil service personnel, including—
				(1)a description of
			 the internal process of securing such opportunities and the number of officers
			 who have undertaken such external trainings in the past year; and
				(2)a description of
			 actions the Administrator has taken or plans to take to further expand and
			 facilitate external training and educational opportunities.
				9.Strengthening
			 development coordination in the field
			(a)In
			 generalSection 631(d) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2391) is amended to read as
			 follows:
				
					(d)Coordination of
				development assistance activitiesUnder the overall direction of
				the chief of the United States diplomatic mission, the chief of each special
				mission carrying out the purposes of part I in a country shall be responsible
				for the coordination of all development and humanitarian efforts of the United
				States Government in such country. Such activities shall include all
				development and humanitarian activities from funds made available to carry out
				the provisions of this or any other
				Act.
					.
			(b)Sense of
			 Congress on modernizing USAID missions for the 21st CenturyIt is
			 the sense of Congress that—
				(1)the role of the
			 United States Agency for International Development (USAID) and foreign
			 assistance continues to evolve to meet emerging challenges, new priorities,
			 changing circumstances, and augmented roles and responsibilities;
				(2)the environment in
			 which our foreign assistance and development agencies operate is dramatically
			 different than the Cold War environment in which they were created;
				(3)despite the new
			 and changing of USAID circumstances, the United States Government has not
			 significantly updated the basic USAID mission structure since it was first
			 established in 1961; and
				(4)to reflect
			 evolving threats, opportunities and challenges in the 21st century, USAID
			 should undertake a comprehensive examination of the mission structure, with
			 special attention to staffing, authorities, the balance between Washington,
			 District of Columbia, and the field, and management best practices.
				(c)ReportNot
			 later than 18 months after the date of the enactment of this Act, the
			 Administrator of the United States Agency for International Development shall
			 submit to the appropriate congressional committees a report on modernizing
			 USAID missions for the 21st century, including—
				(1)whether missions
			 are staffed and well suited for current and emerging roles and
			 responsibilities;
				(2)whether the
			 management and organizational structure provide the required flexibility while
			 providing effective oversight of programs;
				(3)whether the level
			 of centralized versus decentralized decisionmaking is appropriate for the
			 current and emerging context in which the mission is working;
				(4)whether there is
			 sufficient flexibility in terms of personnel to address fluctuations in funding
			 for programs, and if not, what type of flexibility would be helpful;
				(5)whether up-to-date
			 technical expertise and lessons from prior projects are being systematically
			 incorporated into new program design;
				(6)whether missions
			 of USAID are appropriately focused on bilateral and multilateral donor
			 coordination and whether this is a priority for USAID personnel;
				(7)what the
			 appropriate relationship and balance are between USAID missions and the broader
			 United States mission in a country;
				(8)how effectively
			 USAID is able to coordinate with the Department of Defense, especially as the
			 Department of Defense implements an increasing number of development and
			 humanitarian programs;
				(9)whether the
			 existing structure of the United States foreign assistance system allows for
			 proper coordination between different Federal departments and agencies
			 implementing foreign assistance and development programs to avoid duplication
			 of effort; and
				(10)what obstacles
			 exist to more effective coordination, including what structural or
			 organizational improvements would assist with more effective
			 coordination.
				10.Transparency of
			 United States foreign assistance
			(a)Sense of
			 Congress on transparency of assistanceIt is the sense of
			 Congress that—
				(1)United States
			 citizens and recipients of United States foreign assistance should, to the
			 maximum extent practicable, have full access to information on United States
			 foreign assistance; and
				(2)to the extent
			 possible, United States Government agencies, departments, and institutions
			 should undertake preparatory consultations with relevant outside stakeholders
			 in a transparent and full manner in the course of formulating policies and
			 strategies related to foreign assistance and development.
				(b)Public
			 availability of Information
				(1)In
			 generalThe President shall direct all Federal departments and
			 agencies to make publicly available on their Web sites comprehensive, timely,
			 comparable, and accessible information on United States foreign assistance. The
			 information shall be presented on a detailed program-by-program basis and
			 country-by-country basis.
				(2)ContentTo
			 ensure transparency, accountability, and effectiveness of United States foreign
			 assistance, the information on United States foreign assistance published and
			 made available under paragraph (1) shall include annual budget presentations
			 and justifications of any programs or projects that provide foreign assistance
			 by any Federal department or agency. In the event that detailed information is
			 classified, an unclassified summary shall be posted and the classified details
			 shall be submitted separately to the appropriate congressional
			 committees.
				(3)Timely
			 availability of informationThe President shall direct the head
			 of each Federal department and agency providing United States foreign
			 assistance to ensure that the information required under this subsection is
			 made available on no less than an annual basis at the time the President’s
			 annual budget is released. Data that is of a provisional nature shall be
			 updated when actual figures are available.
				(c)Sense of
			 multilateral effortsIt is the sense of Congress that, in order
			 to best assess the use and impact of United States foreign assistance in
			 relation to funding provided by other donor nations and recipient countries,
			 the President should fully engage with and participate in the International Aid
			 Transparency Initiative, established on September 4, 2008, at the Accra High
			 Level Forum on Aid Effectiveness.
			11.Operating
			 expenses
			(a)FindingsCongress
			 makes the following findings:
				(1)The separate
			 account created by Congress in 1976 to authorize and appropriate funds for all
			 operating expenses of the United States Agency for International Development
			 has been an important tool to ensure transparency of administrative costs and
			 accountability of funds.
				(2)Funding for the
			 operating expenses of the Agency has not kept pace with the growth of the
			 Agency’s program funding and the expanded geographic and sectoral demands for
			 economic assistance abroad.
				(3)As a result, this
			 has caused the Agency in certain cases to fund selected administrative costs
			 out of program funds in order to properly administer, oversee, and implement
			 its programs and activities, thus detracting from the goals of increased
			 transparency and accountability that establishment of the separate operating
			 expenses account was intended to foster.
				(4)A 2003 Government
			 Accountability Office report on the operating expenses of the Agency noted that
			 USAID’s operating expense account does not fully reflect the agency’s
			 cost of doing business primarily because the agency pays for some
			 administrative activities done by contractors and other nondirect-hire staff
			 with program funds and that Congress has increasingly encouraged
			 the Agency to use program funds to support certain administrative
			 costs.
				(5)The December 2007
			 HELP Commission Report on Foreign Assistance Reform—
					(A)states,
			 Over time, the effectiveness of a separate OE budget has eroded. During
			 the past 30 years, Congress and the Executive branch have allowed program funds
			 to be used to pay for the costs of activities once funded from the OE account
			 while cutting the OE budget.;
					(B)recommends
			 [a]bolish[ing] the OE account and replac[ing] it with a more accurate
			 accounting process,;
					(C)argues that
			 the USAID OE account no longer serves a useful purpose;
			 and
					(D)states,
			 While it might have been constructive in bringing clarity to the cost of
			 doing business in the 1970s, another system should be developed that calculates
			 true administrative and management expenses, including those now funded with
			 program or project funds. This new system needs to allow administrative
			 expenses to be properly managed and monitored and needs to ensure that Congress
			 receives clear, timely and transparent information regarding these
			 expenditures..
					(6)While Congress
			 concurs with the HELP Commission’s recommendation that a major reassessment of
			 the scope and the continued utility of the operating expenses account structure
			 is in order, Congress also believes that the urgency of the issues confronting
			 Agency management in terms of hiring technical expertise and providing the
			 Agency with the capacity to oversee and administer critical foreign assistance
			 programs and functions, justifies providing the Agency with broader discretion
			 on ways to support direct-hire staffing requirements.
				(b)Guidelines for
			 program funds
				(1)In
			 generalSubject to paragraph (2) and except as otherwise
			 authorized by law, program funds may be used for—
					(A)travel expenses of
			 all employees who are members of the Foreign Service or civil service;
					(B)salaries and
			 related expenses of employees other than Foreign Service or civil service
			 employees who are United States citizens; and
					(C)costs associated
			 with research and policy analysis in support of programs (other than for
			 salaries and benefits of employees or costs associated with contractors),
			 including analysis for development assistance policy planning and for the
			 design, monitoring, and evaluation of programs and activities.
					(2)NotificationThe
			 Administrator shall—
					(A)submit a written
			 report to the appropriate congressional committees detailing the Agency’s plan
			 for managing and accounting for the funds used in accordance with the authority
			 provided by paragraph (1) not later than 60 days after the date of the
			 enactment of this Act; and
					(B)consult with the
			 appropriate congressional committees about the use and management of such funds
			 not later than 60 days after the date of the enactment of this Act.
					(c)Semiannual
			 reportNot later than once every 6 months until 2013, the
			 Administrator shall submit a report to the appropriate congressional committees
			 that details the purpose and amount of funds obligated under the authority
			 provided pursuant to subsection (b), categorized by bureau and activity.
			(d)Report on
			 recommendations for operating expense reformNot later than 1
			 year after the date of the enactment of this Act, the Administrator, in
			 coordination with the workforce and human resources task force established
			 pursuant to section 7(d), shall submit a report to the appropriate
			 congressional committees that contains—
				(1)recommendations
			 and detailed justifications for streamlining and improving the efficiency of
			 how the Agency uses operating expenses, including recommendations for
			 alternative models and approaches;
				(2)recommendations
			 and detailed justifications for increasing the transparency of Agency operating
			 expenses;
				(3)an assessment of
			 how the operating expenses account has affected Agency performance in support
			 of program goals and objectives; and
				(4)an assessment of
			 how the operating expenses account has affected human resources and personnel
			 of the Agency, including a discussion of the proliferation of new hiring
			 authorities and increased reliance on contractors to handle the core business
			 of the Agency.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreign Assistance
			 Revitalization and Accountability Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of policy.
					Sec. 5. Policy and strategic
				planning.
					Sec. 6. Council on Research and Evaluation of
				Foreign Assistance.
					Sec. 7. Comprehensive workforce and human
				resources strategy for the United States Agency for International
				Development.
					Sec. 8. Personnel and human
				resources.
					Sec. 9. Strengthening development coordination
				in the field.
					Sec. 10. Transparency of United States foreign
				assistance.
					Sec. 11. Operating expenses.
				
			2.DefinitionsIn this Act:
			(1)AdministratorExcept
			 as otherwise provided, the term Administrator means the
			 Administrator of the United States Agency for International Development.
			(2)AgencyExcept
			 as otherwise provided, the term Agency means the United States
			 Agency for International Development.
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
			(4)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			3.FindingsCongress makes the following
			 findings:
			(1)Poverty, hunger, lack of
			 opportunity, gender inequality, and environmental degradation are recognized as
			 significant contributors to—
				(A)socioeconomic and
			 political instability; and
				(B)the exacerbation of
			 pandemics and other global health threats.
				(2)The 2006 National
			 Security Strategy of the United States notes, America’s national
			 interests and moral values drive us in the same direction: to assist the
			 world’s poor citizens and least developed nations and help integrate them into
			 the global economy..
			(3)The bipartisan Final
			 Report of the National Commission on Terrorist Attacks Upon the United States
			 (9/11 Commission Report) recommends, A comprehensive United States
			 strategy to counter terrorism should include economic policies that encourage
			 development, more open societies, and opportunities for people to improve the
			 lives of their families and enhance prospects for their
			 children..
			(4)The alleviation of
			 poverty and hunger is in the national interest of the United States. It
			 improves United States security by mitigating the underlying causes of violence
			 and extremism, addresses threats like climate change and pandemic disease,
			 expands economic opportunities for producers and consumers in the United
			 States, demonstrates United States leadership to the world, and represents the
			 values, humanitarianism, and generosity of the American people.
			(5)Elevating the standing of
			 the United States in the world represents a critical and essential element for
			 any strategy to improve national and global security by mitigating the root
			 causes of conflict and multinational terrorism, strengthening diplomatic and
			 economic relationships, preventing global climate change, curbing weapons
			 proliferation, and fostering peace and cooperation between all nations.
			(6)Currently the global
			 development policies and programs of the United States Government are scattered
			 across 12 different Federal departments, 25 different Federal agencies, and
			 nearly 60 Federal Government offices. The current law governing foreign
			 assistance is outdated, cumbersome, and lacks relevance for modern challenges,
			 articulating at least 140 broad priorities for United States development
			 efforts, with at least 400 specific directives on how to implement those broad
			 priorities. Moreover, it allows the budget process to drive priorities, rather
			 than setting clear priorities that drive resource decisions.
			(7)The international and
			 domestic challenges of the 21st century—including transnational threats such as
			 economic instability, terrorism, climate change, and disease—cannot be met with
			 a foreign assistance apparatus that was created to confront the challenges of
			 the 20th century. The cornerstone for a new foreign assistance architecture
			 begins with reform of the Foreign Assistance Act of 1961 that ensures a
			 rationalized organizational structure for a strengthened development agency, a
			 concise set of development priorities, rebuilt human resource capacity,
			 strengthened monitoring and evaluation, reinvigorated policy and intellectual
			 expertise, with sufficient resources and commensurate accountability to achieve
			 key foreign assistance goals.
			(8)President Barack Obama
			 has expressed a commitment to cut extreme poverty and hunger around the world
			 in half, and to increase the level of United States foreign assistance to meet
			 that goal.
			4.Statement of
			 policyIt is the policy of the
			 United States, given the importance of global prosperity and security to the
			 national interests of the United States, to promote sustainable global
			 development, good governance, and the reduction of poverty and hunger. In
			 support of this policy, a reform and rebuilding process should be initiated
			 that will redefine the United States foreign assistance architecture and
			 strengthen the capacity of the United States Agency for International
			 Development and related agencies to establish effective and sustainable
			 development policies and implement innovative and effective foreign assistance
			 programs with maximum impact.
		5.Policy and strategic
			 planning
			(a)Sense of congress on
			 building the policy capacity of USAIDIt is the sense of Congress
			 that—
				(1)there has been too little
			 emphasis in recent years in developing the capacity of the Agency to formulate
			 international development policy and to integrate important policy initiatives
			 and innovative policy concepts into Agency programs and activities;
				(2)the Agency should
			 increase its emphasis on recruiting, hiring, training, and enhancing
			 professional officers who will support the Agency’s role in formulating
			 development policy and enhancing innovative solutions to development
			 challenges;
				(3)there is a particular
			 need to strengthen policy formulation and development in missions worldwide, in
			 addition to strengthening the capacity of the Agency to address policy issues
			 in headquarters in Washington, District of Columbia, which should be dealt with
			 by deploying policy officers to missions worldwide; and
				(4)a Bureau for Policy and
			 Strategic Planning should ensure that policy concepts and priorities are
			 appropriately integrated into all programs and activities undertaken by the
			 Agency.
				(b)Establishment of USAID
			 positions To build policy and strategic planning capacity
				(1)Deputy Administrator of
			 the United States Agency for International DevelopmentSection
			 624 of the Foreign Assistance Act of 1961 (22 U.S.C. 2384) is amended by
			 inserting after subsection (c) the following new subsection:
					
						(d)Deputy
				AdministratorsThere shall be in the United States Agency for
				International Development, among the statutory officers authorized by
				subsection (a), not more than 2 Deputy Administrators, who shall assist the
				Administrator in all
				matters.
						.
				(2)Assistant Administrator
			 for Policy and Strategic PlanningSuch section is further amended
			 by adding at the end the following new subsection:
					
						(f)Assistant Administrator
				for Policy and Strategic PlanningThere shall be in the United
				States Agency for International Development, among the statutory officers
				authorized by subsection (a), an Assistant Administrator for Policy and
				Strategic Planning, who shall assist the Administrator and Deputy
				Administrators in matters related to policy planning, strategic planning,
				program design, research, evaluation, budget allocation and management, and in
				other
				matters.
						.
				(3)Clerical
			 amendmentSubsection (a) of such section is amended by striking
			 twelve and inserting fourteen.
				(c)Bureau for Policy and
			 Strategic PlanningChapter 2 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2381 et seq.) is amended by inserting after
			 section 624 the following new section:
				
					624A.Bureau for Policy and
				Strategic Planning
						(a)EstablishmentThere is established in the United States
				Agency for International Development a Bureau for Policy and Strategic Planning
				(referred to in this section as the Bureau).
						(b)DutiesThe
				primary duties of the Bureau shall include the following:
							(1)Developing and
				formulating United States Government policy on development issues in support of
				United States policy objectives.
							(2)Ensuring long-term
				strategic planning and direction for overall development policy and programs,
				as well as across regions and sectors.
							(3)Designing and conducting
				significant research and evaluation on development and aid
				effectiveness.
							(4)Establishing resource and
				workforce allocation criteria.
							(5)Guiding overall budget
				decisions and reviewing bureau-specific resource allocations, workforce
				allocations, operational planning, and program decisions.
							(6)Integrating monitoring
				and evaluation into overall decisionmaking and strategic
				planning.
							.
			(d)Office for Learning,
			 Evaluation, and Analysis in DevelopmentChapter 2 of part III of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2381 et seq.), as amended by
			 subsection (c), is further amended by inserting after section 624A the
			 following:
				
					624BOffice for Learning,
				Evaluation, and Analysis in Development
						(a)Sense of Congress on
				analysis and evaluationIt is the sense of Congress that—
							(1)achieving United States
				foreign policy objectives requires the consistent and systematic evaluation of
				the impact of United States foreign assistance programs and analysis on what
				programs work and why, when, and where they work;
							(2)the design of assistance
				programs and projects should include the collection of relevant data required
				to measure outcomes and impacts;
							(3)the design of assistance
				programs and projects should reflect the knowledge gained from evaluation and
				analysis;
							(4)a culture and practice of
				high quality evaluation should be revitalized at agencies managing foreign
				assistance programs, which requires that the concepts of evaluation and
				analysis are used to inform policy and programmatic decisions, including the
				training of aid professionals in evaluation design and implementation and the
				use of new and innovative technologies, as appropriate and feasible;
							(5)the effective and
				efficient use of funds cannot be achieved without an understanding of how
				lessons learned are applicable in various environments, and under similar or
				different conditions; and
							(6)project evaluations
				should be used as sources of data when running broader analyses of development
				outcomes and impacts.
							(b)EstablishmentThere
				is established in the Bureau for Policy and Strategic Planning an Office for
				Learning, Evaluation, and Analysis in Development (referred to in this section
				as the Office), which shall be under the management of the
				Assistant Administrator for Policy and Strategic Planning.
						(c)DutiesThe
				duties of the Office shall be to—
							(1)develop, design,
				coordinate, guide, and conduct the complete range of activities relating to the
				monitoring of resources, the evaluation of projects, the evaluation of program
				impacts, and analysis that is necessary for the identification of findings,
				generalizations that can be derived from those findings, and their
				applicability to proposed project and program design;
							(2)serve as a resource to
				the United States Agency for International Development, other government
				entities, implementing partners, the academic community, the donor community,
				and host governments in the design of programs and projects;
							(3)serve as an authoritative
				voice in linking evaluation and research results to strategic planning and
				policy options;
							(4)design a strategy for
				strengthening evaluation and research for foreign assistance programs managed
				by the United States Agency International Development;
							(5)develop the scope and
				guidelines for evaluation and research that are multidisciplinary in
				nature;
							(6)establish annual
				evaluation and research agendas and objectives that are responsive to policy
				and programmatic priorities;
							(7)guide the use of rigorous
				methodologies, choosing from among a wide variety of qualitative and
				quantitative methods common in the field of social scientific inquiry;
							(8)coordinate the evaluation
				processes of bureaus and missions of the United States Agency for International
				Development;
							(9)develop and implement a
				training plan on evaluation and research for aid personnel;
							(10)make recommendations to
				the Assistant Administrator for Policy and Strategic Planning on linking
				evaluation and research findings to policy and strategic planning
				options;
							(11)develop a clearinghouse
				capacity for the dissemination of knowledge and lessons learned to USAID
				professionals, implementing partners, the international aid community, and aid
				recipient governments, and as a repository of knowledge on lessons
				learned;
							(12)distribute evaluation
				and research reports internally and make this material available online to the
				public; and
							(13)partner with the
				academic community, implementing partners, and national and international
				institutions that have expertise in evaluation and analysis when such
				partnerships will provide needed expertise or will significantly improve the
				evaluation and analysis.
							(d)Subordinate
				unitsThe Administrator may create such subordinate units as may
				be necessary for the performance of duties described in paragraphs (9) and (11)
				of subsection (c).
						(e)Technical
				expertiseIf the Assistant Administrator determines that the
				Office requires expertise that is of a technical nature and is outside the
				expertise of the Agency for International Development, such expertise may be
				accessed through existing contracting authorities.
						(f)MonitoringEvaluation
				and analysis activities of the Office shall be in addition to, but not
				duplicative of, existing monitoring activities as provided under existing
				law.
						(g)CoordinationThe
				Office should closely coordinate and consult with the Council on Research and
				Evaluation of Foreign Assistance to ensure consistency of approach toward
				evaluation, research, analysis, and related activities.
						(h)Annual reports to
				Congress
							(1)In
				generalNot later than 1 year after the date of the enactment of
				this Act, and not later than December 31 of each year thereafter, the
				Administrator shall submit to the appropriate congressional committees a report
				on the work of the Office.
							(2)ContentThe
				report required under paragraph (1) shall include—
								(A)a copy of the annual
				evaluation and research agenda for the preceding year;
								(B)a description of the
				evaluation activities conducted in the preceding year;
								(C)a description of training
				activities conducted in the preceding year;
								(D)a forecast of evaluation
				and research planned for the following year; and
								(E)a description of the ways
				in which the results of evaluations have informed the design and operation of
				agency policies and programs during the year.
								(i)Authorization of
				appropriationsThere are authorized to be appropriated to the
				United States Agency for International Development $5,000,000 for fiscal year
				2010 and such sums as may be necessary for fiscal year 2011.
						(j)DefinitionsIn
				this section:
							(1)AnalysisThe
				term analysis means the comparative study of evaluations conducted
				over a period of time, in varying locations, and under varying conditions that
				produces generalized findings and explanations of outcomes and assesses their
				applicability to proposed project and program design.
							(2)EvaluationThe
				term evaluation means the full range of activities designed to
				assess the efficiency and effectiveness of inputs and processes on outputs,
				results, and outcomes of various projects, programs, and activities.
							(3)OutcomeThe
				term outcome means any change occurring during the course of a
				project, program, or activity, including changes that cannot be attributed
				directly to the project, program, or activity.
							(4)OutputsThe
				term output means the products, capital, goods, and services that
				result from a project, program, or
				activity.
							.
			6.Council on Research and
			 Evaluation of Foreign Assistance
			(a)FindingsCongress
			 makes the following findings:
				(1)The American public and
			 Congress must have confidence that—
					(A)Federal funds allocated
			 for foreign assistance programs are used efficiently and effectively;
			 and
					(B)funding allocations and
			 programs are linked to clearly defined policy objectives.
					(2)The December 2007 HELP
			 Commission Report on Foreign Assistance Reform states, [T]he systems our
			 government uses to evaluate development and humanitarian assistance programs
			 are either in disarray or do not exist. Current systems tend to focus more on
			 outputs, such as counting how many books are delivered to a school, rather than
			 on outcomes, such as measuring how many children can actually read. Indeed, out
			 of 26,285 impact evaluations that USAID conducted between 1996 and 2005, only
			 30 measured the impact of projects..
				(3)The HELP Commission also
			 recommends that the United States Government reestablish an independent Office
			 of Monitoring and Evaluation responsible for foreign assistance operations and
			 provide the office with sufficient funding to monitor and evaluate performance
			 that should be accountable to Congress and to the executive branch.
				(b)EstablishmentThere
			 is established in the executive branch the Council on Research and Evaluation
			 of Foreign Assistance (referred to in this section as the
			 Council).
			(c)PurposesThe
			 purposes of the Council shall be—
				(1)to evaluate the impact of
			 United States Government foreign assistance programs and their contribution to
			 policy, strategies, projects, program goals, and priorities undertaken by the
			 United States Government in support of foreign policy objectives; and
				(2)to cultivate an
			 integrated research and development program that will—
					(A)incorporate best
			 practices from evaluation studies and analyses; and
					(B)foster and promote
			 innovative programs to improve the effectiveness of United States foreign
			 assistance.
					(d)Duties and
			 authorities
				(1)Evaluations of united
			 states government foreign assistance programs and international and
			 multilateral assistance programs receiving financial assistance from the united
			 states
					(A)AuthorizationThe
			 Council is authorized to conduct evaluations, on a program-by-program basis,
			 of—
						(i)the effectiveness of
			 foreign assistance programs carried out by any United States Government
			 agency;
						(ii)the impact of foreign
			 assistance programs of any United States Government agency on the effectiveness
			 of the foreign assistance programs of any other United States Government
			 agency; and
						(iii)the effectiveness of
			 international and multilateral assistance programs receiving financial
			 assistance from the United States.
						(B)Impact
			 assessmentEvaluations conducted under subparagraph (A) shall
			 assess the impact of the programs described in clauses (i) and (ii) of
			 subparagraph (A) and their contribution to policy, strategies, projects,
			 program goals, and priorities of the United States Government.
					(C)Selection
			 criteriaThe Director, in consultation with the Board, shall
			 establish—
						(i)criteria for selecting
			 foreign assistance programs and international and multilateral assistance
			 programs receiving financial assistance from the United States to be evaluated
			 under subparagraph (A); and
						(ii)procedures for
			 conducting such evaluations.
						(D)CoordinationThe
			 criteria and procedures established under subparagraph (C) shall include
			 procedures to avoid duplication of the Council’s activities, and to ensure
			 effective coordination and cooperation, with the activities of the Comptroller
			 General of the United States, relevant Inspectors General, and other relevant
			 entities.
					(E)MethodologiesIn
			 conducting evaluations under subparagraph (A), the Council shall utilize
			 rigorous and objective methodologies, choosing from among a wide variety of
			 qualitative and quantitative methods common in the field of social scientific
			 inquiry.
					(F)Interagency
			 assistanceIn conducting evaluations under subparagraph (A), the
			 Director is authorized to request information or assistance from the head of
			 any Federal agency to the extent necessary to facilitate the evaluation of a
			 program, including access to all records, reports, audits, reviews, documents,
			 papers, recommendations, and other material available to the program being
			 evaluated by the Council. Upon receipt of a request under this subparagraph,
			 the head of the Federal agency receiving the request, insofar as is practicable
			 and not in contravention of any applicable law, shall furnish to the Director,
			 or to an authorized designee, such information or assistance as may be
			 necessary to carry out the purposes of this section.
					(G)ReportsAt
			 least 30 days before issuing a report under this subparagraph, the Director
			 shall submit a draft of the report to the head of the Federal agency
			 responsible for implementing the program being evaluated and provide the agency
			 head an opportunity to comment on the report. The Council shall issue a report
			 to the appropriate congressional committees on each evaluation conducted under
			 subparagraph (A) that contains—
						(i)an assessment of the
			 effectiveness of the program evaluated, including the effectiveness of any
			 partnership with non-Federal partners, as appropriate;
						(ii)any recommendations to
			 improve the program’s effectiveness, including the effectiveness of
			 partnerships with other United States Government agencies and non-Federal
			 organizations, as appropriate;
						(iii)any recommendations to
			 terminate or reduce the scope of a program that has been evaluated; and
						(iv)any comments received
			 from the head of the Federal agency, or his or her designee, including any
			 non-Federal partner, as appropriate.
						(H)ConsultationThe
			 Director shall regularly consult with the appropriate congressional committees
			 to discuss priorities for evaluations to be conducted under subparagraph
			 (A).
					(2)Research on foreign
			 assistance design, implementation, evaluation, and effectiveness
					(A)In
			 generalThe Council shall conduct research and analysis on the
			 design, implementation, evaluation, and effectiveness of foreign assistance
			 programs in an effort to develop innovative approaches relating to foreign
			 assistance, including—
						(i)research and analysis
			 aimed at developing objective methodologies for evaluating the effectiveness of
			 foreign assistance programs in achieving assistance objectives;
						(ii)research and analysis
			 aimed at identifying ways of improving coordination of foreign assistance
			 programs and contingency operations (as that term is defined in section
			 101(a)(13) of title 10, United States Code) carried out by Federal agencies,
			 including ways of coordinating research and development conducted by such
			 agencies; and
						(iii)research and analysis
			 aimed at identifying approaches through which the United States Government can
			 support the development of evaluation capacity in developing countries, and
			 strategies to encourage the use of evaluation findings among different levels
			 of decision makers and implementers.
						(B)Additional
			 researchIn addition to the research conducted under subparagraph
			 (A), the Council may also conduct research and analysis on—
						(i)trends relating to
			 foreign assistance programs and the measures necessary to ensure continued
			 progress; and
						(ii)the relative
			 effectiveness of international and multilateral assistance programs receiving
			 financial assistance from the United States, including programs of the World
			 Bank Group, United Nations entities, and regional multilateral development
			 banks, as compared to United States foreign assistance programs.
						(C)Integrated research and
			 development programThe Director, in consultation with the Board,
			 shall establish and implement an integrated research and development program
			 that will serve as a laboratory for innovative programs related to foreign
			 assistance to fulfill the objectives described in subparagraph (A).
					(D)PartnersIn
			 conducting research and analysis under subparagraph (A), the Council shall
			 partner with the academic community, implementing partners, and national and
			 international institutions that have expertise in evaluation, research, and
			 analysis, as appropriate.
					(E)ReportsThe
			 Council shall issue reports to the appropriate congressional committees on the
			 results of research conducted pursuant to subparagraph (A) that include
			 recommendations to Federal agencies responsible for implementing foreign
			 assistance programs on how to improve the design, implementation, and
			 evaluation of such programs.
					(F)CollaborationThe
			 Council shall actively collaborate with Federal agencies responsible for
			 implementing foreign assistance programs by—
						(i)sharing the results of
			 research conducted pursuant to subparagraph (A); and
						(ii)providing
			 recommendations and advice on how to improve the design, effectiveness,
			 efficiency, and innovation of such programs.
						(G)TransparencyThe
			 Council shall—
						(i)coordinate with the
			 Secretary of State, the Administrator, and other relevant departments and
			 agencies, to establish recommendations for a uniform set of reporting standards
			 and guidelines to be followed by all Federal departments and agencies to report
			 the funding levels of the foreign assistance programs for which each department
			 or agency is responsible; and
						(ii)organize the data
			 described in paragraph (1) on its Web site in a manner that allows public
			 access to the funding levels of all foreign assistance programs funded by all
			 Federal departments and agencies.
						(H)ConsultationThe
			 Director shall regularly consult with the appropriate congressional committees
			 to discuss priorities for research to be conducted under subparagraph
			 (A).
					(3)IndependenceThe
			 Council shall preserve its independence to ensure organizational autonomy,
			 protection from external influence, and avoidance of conflicts of
			 interest.
				(e)Council on Research and
			 Evaluation of Foreign Assistance Advisory Board
				(1)EstablishmentThere
			 is established a Council on Research and Evaluation of Foreign Assistance
			 Advisory Board (referred to in this subsection as the
			 Board).
				(2)PurposesThe
			 purposes of the Board shall be—
					(A)to consult with the
			 Director regarding the existing program of work of the Council, current
			 evaluations that are ongoing or completed, and projected evaluations and
			 activities to be undertaken by the Council; and
					(B)to serve as a forum for
			 coordination and discussion of related matters pertaining to the Council’s
			 operations and activities.
					(3)DutiesThe
			 Board shall—
					(A)regularly consult with
			 the Director regarding the activities of the Council, but may not prevent or
			 prohibit the Director from initiating, carrying out, or completing any
			 evaluation or analysis of any development, humanitarian, or foreign assistance
			 program or activity; and
					(B)ensure coordination with
			 the Office of Management and Budget in the Executive Office of the
			 President.
					(4)MembershipThe
			 Board shall consist of—
					(A)the Director of the
			 Council, or designee;
					(B)the Secretary of State,
			 or designee;
					(C)the Secretary of the
			 Treasury, or designee;
					(D)the Administrator of the
			 United States Agency for International Development, or designee;
					(E)the Chief Executive
			 Officer of the Millennium Challenge Corporation, or designee;
					(F)the Secretary of
			 Agriculture, or designee;
					(G)the Secretary of Defense,
			 or designee;
					(H)the Secretary of Health
			 and Human Services, or designee;
					(I)1 individual to be
			 appointed by the Director;
					(J)1 officer in the Senior
			 Foreign Service for the Agency for International Development or the Department
			 of State with experience in the implementation of assistance programs;
					(K)4 individuals with
			 relevant professional evaluation and international experience, who shall be
			 appointed by the President, by and with the advice and consent of the Senate,
			 of which—
						(i)1 individual shall be
			 appointed from among a list of 3 individuals submitted by the chairman of the
			 Committee on Foreign Relations of the
			 Senate;
						(ii)1 individual shall be
			 appointed from among a list of 3 individuals submitted by the ranking member of
			 the Committee on Foreign Relations of the
			 Senate;
						(iii)1 individual shall be
			 appointed from among a list of 3 individuals submitted by the chairman of the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
						(iv)1 individual shall be
			 appointed from among a list of 3 individuals submitted by the ranking member of
			 the Committee on Foreign Affairs of the House
			 of Representatives.
						(5)Terms
					(A)Officers of the federal
			 governmentEach member of the Board described in subparagraphs
			 (A) through (H) of paragraph (4) shall serve for a term that is concurrent with
			 the term of service of the individual’s position as an officer within the other
			 Federal department or agency.
					(B)Other
			 membersEach member of the Board described in subparagraphs (I)
			 through (K) of paragraph (4) shall be appointed for a 3-year term and may be
			 reappointed for an additional 2-year term.
					(C)VacanciesA
			 vacancy in the Board shall be filled in the manner in which the original
			 appointment was made.
					(6)ChairpersonThe
			 members of the Board shall select from among its membership a Chairperson to
			 serve a 1-year term.
				(7)Technical advisory
			 groupThe Director shall have the authority to form a technical
			 advisory group to provide recommendations and advise the existing program of
			 work of the Council. The subgroup shall consist of the 4 members of the Board
			 described in paragraph (4)(K), and additional members as appropriate.
				(8)QuorumA
			 majority of the members of the Board shall constitute a quorum.
				(9)MeetingsThe
			 Board shall meet at the call of the Chairperson but no less than
			 annually.
				(10)Compensation
					(A)Officers of the federal
			 government
						(i)In
			 generalA member of the Board described in subparagraph (A), (B),
			 (C), (D), (E), (F), (G), or (H) of paragraph (4) may not receive additional
			 pay, allowances, or benefits by reason of the member’s service on the
			 Board.
						(ii)Travel
			 expensesEach such member of the Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
						(B)Other members
						(i)In
			 generalExcept as provided in clause (ii), a member of the Board
			 described in paragraph (4)(F)—
							(I)shall be paid
			 compensation out of funds made available for the purposes of this title at the
			 daily equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the Board;
			 and
							(II)while away from the
			 member’s home or regular place of business on necessary travel in the actual
			 performance of duties as a member of the Board, shall be paid per diem, travel,
			 and transportation expenses in the same manner as is provided under subchapter
			 I of chapter 57 of title 5, United States Code.
							(ii)LimitationA
			 member of the Board may not be paid compensation under clause (i)(II) for more
			 than 90 days in any calendar year.
						(f)Director
				(1)Appointment
					(A)In
			 generalThe Council shall be headed by a Director, who shall be
			 appointed by the President from among the individuals recommended under
			 subparagraph (B) to a 4-year term, subject to a 1-year renewal, by and with the
			 advice and consent of the Senate.
					(B)SelectionWhen
			 a vacancy occurs in the office of Director, the chairmen and ranking minority
			 members of the Committee on Foreign
			 Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives shall each recommend up to 3 individuals to
			 the President for appointment to the vacant office. In considering individuals
			 for appointment to the office of Director, the chairmen and ranking minority
			 members shall—
						(i)take into account the
			 integrity and demonstrated ability of the individuals in public administration,
			 international development and foreign assistance programs, monitoring and
			 evaluation analysis, and all aspects of program and project design; and
						(ii)disregard the political
			 affiliation of the individuals.
						(2)ResponsibilitiesThe
			 Director shall—
					(A)be responsible for the
			 management of the Council;
					(B)exercise the powers of
			 the Council;
					(C)be responsible for
			 initiating, carrying out, and completing any evaluation or analysis of any
			 development, humanitarian, or foreign assistance program or activity;
			 and
					(D)discharge the duties of
			 the Council.
					(3)Rank;
			 compensationThe Director shall—
					(A)have the equivalent rank
			 of Under Secretary; and
					(B)be compensated at the
			 rate provided for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code.
					(4)Additional term;
			 removal
					(A)Additional
			 termThe Director may be reappointed for not more than 1
			 additional 4-year term.
					(B)RemovalThe
			 President may remove the Director from office after submitting written
			 notification to the Senate and the House of Representatives that describes the
			 underlying reasons for such removal.
					(5)Conforming
			 amendmentSection 5314 of title 5, United States Code, is amended
			 by adding at the end the following:
					
						Director, Council on Research and
				Evaluation of Foreign
				Assistance.
						.
				(g)Deputy
			 directorsThe Director shall appoint—
				(1)a Deputy Director for
			 Evaluation, who shall be responsible for overseeing the evaluations conducted
			 by the Council; and
				(2)a Deputy Director for
			 Research Innovation, who shall be responsible for overseeing an integrated
			 research and development program that will foster and promote innovative
			 programs to improve the effectiveness of United States foreign
			 assistance.
				(h)Office space,
			 equipment, and suppliesEach agency head shall provide the
			 Director with—
				(1)appropriate and adequate
			 office space at central and field office locations of such agency;
				(2)such equipment, office
			 supplies, and communications facilities and services as may be necessary for
			 the operation of such offices; and
				(3)necessary maintenance
			 services for such offices and the equipment and facilities located in such
			 offices.
				(i)Personnel
			 matters
				(1)Human resources
			 management systemNotwithstanding any other provision of law, the
			 Director may establish a human resources management system for the employees of
			 the Council that provides for—
					(A)work schedule
			 flexibility;
					(B)merit based
			 hiring;
					(C)fair treatment without
			 regard to political affiliation;
					(D)equal pay for equal
			 work;
					(E)protection of employees
			 against reprisal for whistle blowing;
					(F)a pay-for-performance
			 evaluation system that links individual pay to performance;
					(G)a streamlined process for
			 removing underperforming employees; and
					(H)a maximum tenure with the
			 Council of 7 years.
					(2)Detail of
			 personnel
					(A)From federal
			 governmentUpon the request of the Director, the head of a
			 Federal agency may detail any employee of such agency to the Council on a
			 reimbursable basis. Any employee so detailed remains, for the purpose of
			 preserving such employee's allowances, privileges, rights, seniority, and other
			 benefits, an employee of the agency from which detailed.
					(B)From outside
			 organizationsThe Director may accept the services of personnel
			 detailed to the Council from organizations outside the Federal Government,
			 including bilateral agencies, multilateral institutions, international
			 organizations, think-tanks, nongovernmental organizations, institutions of
			 higher education, and the private sector.
					(3)Reemployment
			 rights
					(A)In
			 generalAn employee of an agency who is serving under a career or
			 career conditional appointment (or the equivalent), and who, with the consent
			 of the head of such agency, transfers to the Council, is entitled to be
			 reemployed in such employee’s former position or a position of like seniority,
			 status, and pay in such agency, if such employee—
						(i)is separated from the
			 Council for any reason, other than misconduct, neglect of duty, or malfeasance;
			 and
						(ii)applies for reemployment
			 not later than 90 days after the date of separation from the Council.
						(B)Specific
			 rightsAn employee described in subparagraph (A)—
						(i)is entitled to be
			 reemployed within 30 days after applying for reemployment; and
						(ii)once reemployed, is
			 entitled to at least the rate of basic pay to which such employee would have
			 been entitled had such employee never transferred to the Council.
						(4)Hiring
			 authorityNot more than 5 employees of the Council may be
			 appointed, compensated, or removed without regard to the civil service laws and
			 regulations.
				(5)Basic
			 payThe Director may fix the rate of basic pay of employees of
			 the Council without regard to the provisions of chapter 51 of title 5, United
			 States Code (relating to the classification of positions) or subchapter III of
			 chapter 53 of such title (relating to General Schedule pay rates), except that
			 no employee of the Office may receive a rate of basic pay that exceeds the rate
			 for level IV of the Executive Schedule under section 5315 of such title.
				(6)Personnel outside the
			 united states
					(A)Assignment to united
			 states embassiesEmployees of the Council, including individuals
			 detailed to or contracted by the Council, may be assigned to a United States
			 diplomatic mission or consular post or a United States Agency for International
			 Development field mission for purposes of assignments related to activities or
			 programs of the Council.
					(B)Overseas
			 benefitsEach employee of the Council, including any individual
			 detailed to or contracted by the Council, and the members of the family of such
			 employee, while the employee is performing duties in any country or place
			 outside the United States, shall be afforded the same benefits enjoyed by
			 members of the Foreign Service, or the family of a member of the Foreign
			 Service, as appropriate.
					(C)Responsibility of chief
			 of missionEmployees of the Council, including individuals
			 detailed to or contracted by the Council, and members of the families of such
			 employees, shall be subject to section 207 of the Foreign Service Act of 1980
			 (22 U.S.C. 3927) in the same manner as United States Government employees while
			 the employee is performing duties in any country or place outside the United
			 States if such employee or member of the family of such employee is not a
			 national of or permanently resident in such country or place.
					(j)Public
			 disclosure
				(1)In
			 generalNot less frequently than quarterly, the Council shall
			 make publicly available—
					(A)the findings and
			 conclusions of all the reports and studies completed by the Council since the
			 most recent public disclosure;
					(B)information regarding
			 funds allocated or transferred by the Council under this section;
					(C)the name of each United
			 States Government agency with management responsibility for the activities that
			 were evaluated; and
					(D)a description of the
			 program or project carried out by the agencies described in subparagraph
			 (C).
					(2)DisseminationThe
			 information required to be disclosed under paragraph (1) shall be made
			 available to the public—
					(A)through publication in
			 the Federal Register;
					(B)on the Internet Web site
			 of the Council; and
					(C)by any other methods that
			 the Director determines to be appropriate.
					(k)Report on projected
			 evaluationsNot later than December 31, 2010, and November 1
			 thereafter, the Director shall submit a report to the appropriate congressional
			 committees that includes a projected list of evaluations for the current fiscal
			 year.
			(l)Report on methodologies
			 and best practices
				(1)Initial
			 reportNot later than September 30, 2011, the Director shall
			 submit a report to each Federal Agency responsible for implementing foreign
			 assistance programs and to the appropriate congressional committees that
			 details recommended methodologies and best practices for use in evaluating the
			 effectiveness of United States Government foreign assistance programs.
				(2)Regular
			 updatesThe Director shall regularly update the methodologies
			 recommended in the report submitted under paragraph (1) to account for
			 developments and trends in foreign assistance programs.
				(3)Biennial
			 reportNot later than 2 years after the submission of the report
			 under paragraph (1), and biennially thereafter, the Director shall submit, to
			 each Federal agency responsible for implementing foreign assistance programs
			 and to the appropriate congressional committees, a report that contains updates
			 to its recommended methodologies and best practices for use in evaluating the
			 effectiveness of United States Government foreign assistance programs.
				(m)Annual report
				(1)In
			 generalNot later than February 15, 2011, and each February 15
			 thereafter, the Director shall submit a report to the appropriate congressional
			 committees that includes—
					(A)the specific programs,
			 projects, and activities that were evaluated by the Council; and
					(B)other activities carried
			 out by the Council during the most recently completed fiscal year.
					(2)Joint
			 submissionThe report described in paragraph (1) may be submitted
			 with the budget justification materials submitted to Congress with the
			 President’s budget under section 1105(a) of title 31, United States
			 Code.
				(n)Strategic plan
				(1)SubmissionEvery
			 2 years, the Director shall submit a strategic plan for the activities of the
			 Council to the appropriate congressional committees.
				(2)ContentsThe
			 strategic plan required under paragraph (1) shall include—
					(A)the long-term strategic
			 goals of the Council;
					(B)the identification of the
			 activities and programs that support—
						(i)the achievement of the
			 Council’s strategic goals; and
						(ii)opportunities that hold
			 the potential for yielding significant development or foreign assistance
			 benefits; and
						(C)the connection of the
			 activities and programs of the Council to activities and missions of United
			 States foreign assistance programs.
					(o)Government
			 Accountability Office reportNot later than 6 years after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall submit a report to the appropriate congressional committees that
			 contains—
				(1)a review of, and comments
			 addressing, the performance and overall effectiveness of the Council’s
			 activities, programs and general operations;
				(2)an assessment of how
			 effectively the Council has implemented its stated objectives and adhered to
			 and accomplished the purposes and duties described in subsections (c) and (d);
			 and
				(3)recommendations relating
			 to any additional actions the Comptroller General recommends to improve the
			 Council’s performance, activities and operations.
				(p)Administrative
			 authorities of the CouncilIn addition to the authority otherwise
			 provided under this section, the Council, in carrying out the provisions of
			 this section, is authorized—
				(1)to select, appoint, and
			 employ such officers and employees as may be necessary for carrying out the
			 functions, powers, and duties of the Council;
				(2)to obtain services
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–18 of the General
			 Schedule under section 5332 of such title;
				(3)to the extent, and in
			 such amounts as may be appropriated in advance—
					(A)to make and perform such
			 contracts, grants, and other agreements for audits, studies, evaluations,
			 analyses, and other services with—
						(i)public agencies;
						(ii)any private entity or
			 person in the United States or in a candidate country; and
						(iii)governmental agencies
			 of any such country that is undertaking research that supports the work of the
			 Council, as appropriate; and
						(B)to make such payments as
			 may be necessary for carrying out the functions of the Council;
					(4)to adopt, alter, and use
			 a seal, which shall be judicially noticed;
				(5)to determine and
			 prescribe the manner in which its obligations shall be incurred and its
			 expenses allowed and paid, including expenses for representation;
				(6)to lease, purchase, or
			 otherwise acquire, improve, and use such real property wherever situated, as
			 may be necessary for carrying out the functions of the Council;
				(7)to accept cash gifts or
			 donations of services or of property, tangible or intangible, for the purpose
			 of carrying out the provisions of this section, as it relates to public-private
			 partnerships;
				(8)to use the United States
			 mails in the same manner and on the same conditions as executive
			 agencies;
				(9)to enter into personal
			 services contracts with individuals, who shall not be considered Federal
			 employees for any provision of law administered by the Office of Personnel
			 Management;
				(10)to hire or obtain
			 passenger motor vehicles; and
				(11)to have such other
			 powers as may be necessary and incident to carrying out this section.
				(q)Other
			 authoritiesExcept to the extent inconsistent with the provisions
			 of this section, the administrative authorities contained in the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) and the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) shall apply to the
			 implementation of this section to the same extent and in the same manner as
			 such authorities apply to the implementation of such Acts.
			(r)Applicability of the
			 Government Corporation Control Act
				(1)In
			 generalThe Council shall be subject to chapter 91 of subtitle VI
			 of title 31, United States Code, except that the Council shall not be
			 authorized to issue obligations or offer obligations to the public.
				(2)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by adding at the end the following:
					
						(S)the Council on Research
				and Evaluation of Foreign
				Assistance.
						.
				(s)Inspector
			 general
				(1)In
			 generalThe Inspector General of the Agency for International
			 Development—
					(A)shall serve as Inspector
			 General for the Council; and
					(B)in acting in such
			 capacity, may conduct reviews, investigations, and inspections of all aspects
			 of the operations and activities of the Council.
					(2)ReimbursementThe
			 Council shall reimburse the Agency for International Development for all
			 expenses incurred by the Inspector General in connection with the Inspector
			 General’s responsibilities under this subsection.
				(t)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section the following amounts:
				(1)$30,000,000 for fiscal
			 year 2011.
				(2)$35,000,000 for fiscal
			 year 2012.
				(3)$40,000,000 for fiscal
			 year 2013.
				(4)$45,000,000 for fiscal
			 year 2014.
				(5)$50,000,000 for fiscal
			 year 2015.
				(6)$55,000,000 for fiscal
			 year 2016.
				(u)Effective
			 dateThis section shall be effective during the 7 year period
			 beginning on the date of the enactment of this Act.
			7.Comprehensive workforce
			 and human resources strategy for the United States Agency for International
			 Development
			(a)Comprehensive workforce
			 and human resources strategy for the United States Agency for International
			 DevelopmentThe Administrator shall develop a comprehensive
			 workforce and human resources strategy for the Agency to support the objective
			 of promoting development and reducing global poverty.
			(b)ScopeThe
			 strategy required under subsection (a) shall be a strategy for modernizing the
			 workforce of the United States Agency for International Development in support
			 of foreign assistance and policy priorities, and shall—
				(1)determine long-term
			 Agency personnel priorities, including priorities over 5- and 10-year time
			 periods;
				(2)identify career
			 professional development programs for all personnel, including training,
			 language, and education, interagency and intergovernmental rotations, and
			 assignment opportunities outside the United States Government;
				(3)include an assessment of
			 future development and foreign policy priorities and the implications of such
			 priorities for technical and policy expertise, including how to meet future
			 unanticipated demands brought about by manmade and natural disasters;
				(4)include an overseas
			 facilities and security assessment examining the implications of such
			 facilities and security for personnel increases;
				(5)include the
			 appropriateness of regional platforms to perform necessary Agency functions and
			 to provide services to other donors and organizations;
				(6)consider structural
			 reform options to professionalize the human resource capacity of the Agency,
			 including options to outsource the entirety of the human resource capacity of
			 the Agency; and
				(7)address the means to
			 enable the Agency to access cutting-edge technical and managerial
			 expertise.
				(c)Factors To
			 considerIn developing the strategy required under subsection
			 (a), the Administrator shall, among other things—
				(1)examine the objectives
			 the Agency is mandated to fulfill, and assess whether its current workforce
			 model effectively supports the goals of the Agency;
				(2)review the Agency's
			 workforce evolution and identify the additional program demands that have been
			 placed on the workforce in the past 10 years;
				(3)examine different
			 personnel and workforce management models from other United States Government
			 agencies, international organizations, and the private sector and determine the
			 comparative advantages the models might offer and whether they would allow the
			 Agency to better structure its workforce to carry out its responsibilities and
			 meet the challenges of a changing environment;
				(4)examine different
			 bureaucratic and legislative constraints facing the Agency in implementing a
			 comprehensive workforce planning and management system and how these
			 constraints can be addressed, including—
					(A)which limitations, if
			 any, currently exist that prevent the Agency from hiring the right people for
			 the right positions in a timely manner, including mid-level hires and reentry
			 of mid-level professionals into the Agency; and
					(B)how this compares with
			 other organizations, such as the Department of State and the Millennium
			 Challenge Corporation (MCC), and how the Agency compares to the Department of
			 State and the MCC in its ability to attract and retain high caliber
			 professionals;
					(5)examine the advantages
			 and disadvantages of the Agency’s use of contractors in the last 10 years to
			 carry out its core mission and management responsibilities, including through
			 an evaluation of the cost, efficiency, and availability of qualified personnel
			 and the effect of such use of contractors on expertise within the Federal
			 Government;
				(6)assess the scope and
			 effectiveness of training, including the availability of language training, for
			 Agency personnel, and the extent to which available trainings support carrying
			 out Agency objectives; and
				(7)present a cost analysis
			 for using a contracting model versus a direct hire model and determine the cost
			 savings and consequences that could result from the elimination of
			 institutional contractors and the hiring of the same professionals as personal
			 services contractors.
				(d)Workforce and human
			 resources task force
				(1)In
			 generalThe Administrator shall establish a workforce and human
			 resources task force that will participate in the development of the workforce
			 and human resources strategy required under subsection (b) and will consult
			 with, and provide information and advice to, senior management of the Agency on
			 matters and issues related to workforce planning, human resource recruitment
			 and training, and other personnel issues as the Agency develops and implements
			 the workforce and human resources strategy.
				(2)CompositionThe
			 task force shall be composed of 9 members as follows:
					(A)Four senior career
			 professionals of the Agency from different personnel backgrounds, at least 2 of
			 whom shall be from Foreign Service, appointed by the Administrator.
					(B)One senior official from
			 the Department of State appointed by the Secretary.
					(C)One senior official from
			 the Office of Personnel Management appointed by the Director of the Office of
			 Personnel Management.
					(D)Three professionals
			 outside the United States Government noted for their knowledge and experience
			 in personnel and human resource issues, appointed by the Administrator in
			 consultation with the Senate.
					(3)Deadline for
			 appointmentsAll members of the task force shall be designated
			 not later than 60 days after the date of the enactment of this Act.
				(4)TerminationThe
			 task force shall terminate 2 years after the enactment of this Act.
				(e)Reports
				(1)Initial
			 reportNot later than 1 year after the date of the enactment of
			 this Act, the Administrator shall submit to the appropriate congressional
			 committees the strategy required under subsection (a).
				(2)Government
			 Accountability Office reportNot later than 1 year after the
			 submission of the initial strategy under paragraph (1), the Comptroller General
			 of the United States shall submit to the appropriate congressional committees a
			 report that contains—
					(A)a review of, and comments
			 addressing, the strategy submitted under paragraph (1); and
					(B)recommendations relating
			 to any additional actions the Comptroller General recommends to improve the
			 strategy.
					(3)Subsequent
			 reportsNot later than 2 years after the submission of the
			 initial strategy under paragraph (1), and every 2 years thereafter until 2021,
			 the Administrator shall transmit to the appropriate congressional committees an
			 updated strategy—
					(A)assessing progress made
			 during the preceding 2 years toward implementing the strategy required under
			 this section and meeting the specific goals, benchmarks, and time frames
			 specified in the strategy required under subsection (a);
					(B)identifying legal or
			 other impediments to achieving those objectives and recommendations for
			 addressing those impediments; and
					(C)describing modifications
			 to the strategy based upon the Agency’s experience during the previous 2 years
			 and any revisions to the policy, program, financial or other assumptions that
			 were the basis for the current strategy.
					(f)Outside
			 assistanceTo assist in the development and formulation of the
			 workforce and human resources strategy, the Administrator shall contract with
			 an independent organization—
				(1)to help the Agency assess
			 current human resource capacity;
				(2)to review how its human
			 resource capacity matches up against Agency mandates and policy
			 priorities;
				(3)to compare the Agency’s
			 current human resource system and practices with best practices of other
			 organizations, public and private;
				(4)to provide a set of
			 recommendations to facilitate structural reform to the Agency’s human resources
			 bureau; and
				(5)to assist with other
			 issues related to supporting the development of the workforce and human
			 resources strategy.
				(g)Availability of
			 fundsAmounts made available to carry out section 667 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2427) shall be made available to
			 carry out subsection (f).
			8.Personnel and human
			 resources
			(a)Interagency and
			 international organization rotationsChapter 2 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2381 et seq.) is amended by inserting after
			 section 630 the following:
				
					630A.Interagency and
				international organization rotations
						(a)Career
				guidelinesThe Administrator shall establish career guidelines
				for Foreign Service officers and civil service officers that incorporate
				interagency, intergovernmental, or international organization rotational
				assignments. The guidelines established under this subsection shall
				include—
							(1)selection;
							(2)professional education
				and training;
							(3)types of relevant
				interagency, intergovernmental, and international organization assignments;
				and
							(4)such other matters as the
				Administrator considers appropriate.
							(b)Promotions to senior
				ranksNot later than 2 years after the date of the enactment of
				this Act, the Administrator shall establish additional guidelines that consider
				participation by relevant officers in at least 1 interagency,
				intergovernmental, or international organizational rotational assignment of at
				least 6 months as a factor for promotion into the ranks of the Senior Foreign
				Service or Senior Executive Service.
						(c)Promotion policy
				objectives for assignments to interagency, intergovernmental, and international
				organizations
							(1)QualificationsThe
				Administrator shall ensure that promotion precepts and promotion panels do not
				penalize officers who have been assigned to interagency, intergovernmental or
				international organizations.
							(2)ReportThe
				Administrator shall provide an annual report to the appropriate congressional
				committees that—
								(A)specifies the aggregate
				number of officers and the promotion rates of officers who are serving in, or
				have served in, interagency, intergovernmental, or international organization
				rotational assignments; and
								(B)details efforts to meet
				the objectives described in subsection
				(a).
								.
			(b)External training,
			 language training, and educational opportunities
				(1)FindingsIt
			 is the sense of Congress that—
					(A)the Administrator of the
			 United States Agency for International Development should augment and expand
			 external training, language training, and educational opportunities for Foreign
			 Service and Civil Service personnel and expand opportunities for work
			 assignments to entities outside the United States Government;
					(B)a strong development
			 agency should have a knowledgeable and capable workforce that is familiar with
			 and has access to cutting edge development practices, methodologies, ideas,
			 work experience, and programs;
					(C)the Administrator of the
			 United States Agency for International Development should ensure that personnel
			 of the Agency have opportunities during their careers to obtain a range of
			 knowledge-building work experiences and advanced education and training in
			 academic and other relevant institutions in the United States and abroad to
			 increase the capacity of the Agency to fulfill its mission; and
					(D)it is imperative that
			 United States Agency for International Development Foreign Service Officers
			 receive adequate and appropriate language training before assignments to
			 overseas posts, especially to critical priority posts, and that such language
			 training should be equivalent to the language training provided to Department
			 of State Foreign Service Officers.
					(2)Interagency and
			 international organization rotationsChapter 2 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2381 et seq.), as amended by subsection (a),
			 is further amended by inserting after section 630A the following:
					
						630B.External training,
				language training, and educational opportunities
							(a)Language
				training
								(1)Foreign service
				officersThe Administrator of the United States Agency for
				International Development shall establish procedures to ensure that appropriate
				language training for Foreign Service Officers of the Agency is provided before
				transferring such officers to overseas posts. Foreign Service Officers assigned
				to critical priority posts should receive the highest priority for
				training.
								(2)ContractorsThe
				Administrator shall ensure that all new personal services contractors and new
				institutional contractors possess appropriate language skills commensurate to
				their contractual responsibilities.
								(b)PlanNot
				later than 90 days after the date of the enactment of this section, the
				Administrator shall submit a 2-year plan to implement the requirements under
				subsection (a).
							(c)Availability of
				fundsAmounts made available to carry out part I and section 667
				of the Foreign Assistance Act of 1961 (22 U.S.C. 2427) shall be made available
				to carry out subsection
				(a).
							.
				(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator of the United States Agency for International Development shall
			 submit a report to the appropriate congressional committees that describes the
			 Agency’s efforts to facilitate and promote external training, language
			 training, and educational opportunities for Foreign Service and Civil Service
			 personnel, including—
				(1)a description of the
			 internal process of securing such opportunities and the number of officers who
			 have undertaken such external training during the most recent year; and
				(2)a description of actions
			 the Administrator has taken or plans to take to further expand and facilitate
			 external training, language training, and educational opportunities.
				9.Strengthening
			 development coordination in the field
			(a)In
			 generalSection 631(d) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2391) is amended to read as
			 follows:
				
					(d)Coordination of
				development assistance activitiesUnder the overall direction of
				the chief of the United States diplomatic mission, the chief of each special
				mission carrying out the purposes of part I in a country shall be responsible
				for the coordination of all development and humanitarian efforts of the United
				States Government in such country. Such activities shall include all
				development and humanitarian activities from funds made available to carry out
				the provisions of this or any other
				Act.
					.
			(b)Sense of Congress on
			 modernizing USAID missions for the 21st CenturyIt is the sense
			 of Congress that—
				(1)the role of the United
			 States Agency for International Development (USAID) and foreign assistance
			 continues to evolve to meet emerging challenges, new priorities, changing
			 circumstances, and augmented roles and responsibilities;
				(2)the environment in which
			 our foreign assistance and development agencies operate is dramatically
			 different than the Cold War environment in which they were created;
				(3)despite the new and
			 changing of USAID circumstances, the United States Government has not
			 significantly updated the basic USAID mission structure since it was first
			 established in 1961; and
				(4)to reflect evolving
			 threats, opportunities and challenges in the 21st century, USAID should
			 undertake a comprehensive examination of the mission structure, with special
			 attention to staffing, authorities, the balance between Washington, District of
			 Columbia, and the field, and management best practices.
				(c)ReportNot
			 later than 18 months after the date of the enactment of this Act, the
			 Administrator of the United States Agency for International Development shall
			 submit to the appropriate congressional committees a report on modernizing
			 USAID missions for the 21st century, including—
				(1)whether missions are
			 staffed and well suited for current and emerging roles and
			 responsibilities;
				(2)whether the management
			 and organizational structure provide the required flexibility while providing
			 effective oversight of programs;
				(3)whether the level of
			 centralized versus decentralized decisionmaking is appropriate for the current
			 and emerging context in which the mission is working;
				(4)whether there is
			 sufficient flexibility in terms of personnel to address fluctuations in funding
			 for programs, and if not, what type of flexibility would be helpful;
				(5)whether up-to-date
			 technical expertise and lessons from prior projects are being systematically
			 incorporated into new program design;
				(6)whether missions of USAID
			 are appropriately focused on bilateral and multilateral donor coordination and
			 whether this is a priority for USAID personnel;
				(7)what the appropriate
			 relationship and balance are between USAID missions and the broader United
			 States mission in a country;
				(8)how effectively USAID is
			 able to coordinate with the Department of Defense, especially as the Department
			 of Defense implements an increasing number of development and humanitarian
			 programs;
				(9)whether the existing
			 structure of the United States foreign assistance system allows for proper
			 coordination between different Federal departments and agencies implementing
			 foreign assistance and development programs to avoid duplication of effort;
			 and
				(10)what obstacles exist to
			 more effective coordination, including what structural or organizational
			 improvements would assist with more effective coordination.
				10.Transparency of United
			 States foreign assistance
			(a)Sense of Congress on
			 transparency of assistanceIt is the sense of Congress
			 that—
				(1)United States citizens
			 and recipients of United States foreign assistance should, to the maximum
			 extent practicable, have full access to information on United States foreign
			 assistance; and
				(2)to the extent possible,
			 United States Government agencies, departments, and institutions should
			 undertake preparatory consultations with relevant outside stakeholders in a
			 transparent and full manner in the course of formulating policies and
			 strategies related to foreign assistance and development.
				(b)Public availability of
			 Information
				(1)In
			 generalThe President shall direct all Federal departments and
			 agencies to make publicly available on their Web sites comprehensive, timely,
			 comparable, and accessible information on United States foreign assistance. The
			 information shall be presented on a detailed program-by-program basis and
			 country-by-country basis.
				(2)ContentTo
			 ensure transparency, accountability, and effectiveness of United States foreign
			 assistance, the information on United States foreign assistance published and
			 made available under paragraph (1) shall include annual budget presentations
			 and justifications of any programs or projects that provide foreign assistance
			 by any Federal department or agency. In the event that detailed information is
			 classified, an unclassified summary shall be posted and the classified details
			 shall be submitted separately to the appropriate congressional
			 committees.
				(3)Timely availability of
			 informationThe President shall direct the head of each Federal
			 department and agency providing United States foreign assistance to ensure that
			 the information required under this subsection is made available on no less
			 than an annual basis at the time the President’s annual budget is released.
			 Data that is of a provisional nature shall be updated when actual figures are
			 available.
				(c)Sense of multilateral
			 effortsIt is the sense of Congress that, in order to best assess
			 the use and impact of United States foreign assistance in relation to funding
			 provided by other donor nations and recipient countries, the President should
			 fully engage with and participate in the International Aid Transparency
			 Initiative, established on September 4, 2008, at the Accra High Level Forum on
			 Aid Effectiveness.
			(d)Financial
			 disclosure
				(1)In
			 generalAny organization or business that receives more than 50
			 percent of its funding from the United States Government under the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) shall submit a report to the
			 United States Agency for International Development that contains the names and
			 all forms of compensation paid by the organization or business to the 5 most
			 highly compensated employees of the organization or business.
				(2)Public
			 disclosureThe Administrator of the United States Agency for
			 International Development (USAID) shall make the reports submitted under
			 paragraph (1) publicly accessible on the USAID Web site.
				11.Operating
			 expenses
			(a)FindingsCongress
			 makes the following findings:
				(1)The separate account
			 created by Congress in 1976 to authorize and appropriate funds for all
			 operating expenses of the United States Agency for International Development
			 has been an important tool to ensure transparency of administrative costs and
			 accountability of funds.
				(2)Funding for the operating
			 expenses of the Agency has not kept pace with the growth of the Agency’s
			 program funding and the expanded geographic and sectoral demands for economic
			 assistance abroad.
				(3)As a result, this has
			 caused the Agency in certain cases to fund selected administrative costs out of
			 program funds in order to properly administer, oversee, and implement its
			 programs and activities, thus detracting from the goals of increased
			 transparency and accountability that establishment of the separate operating
			 expenses account was intended to foster.
				(4)A 2003 Government
			 Accountability Office report on the operating expenses of the Agency noted that
			 USAID’s operating expense account does not fully reflect the agency’s
			 cost of doing business primarily because the agency pays for some
			 administrative activities done by contractors and other nondirect-hire staff
			 with program funds and that Congress has increasingly encouraged
			 the Agency to use program funds to support certain administrative
			 costs.
				(5)The December 2007 HELP
			 Commission Report on Foreign Assistance Reform—
					(A)states, Over time,
			 the effectiveness of a separate OE budget has eroded. During the past 30 years,
			 Congress and the Executive branch have allowed program funds to be used to pay
			 for the costs of activities once funded from the OE account while cutting the
			 OE budget.;
					(B)recommends
			 [a]bolish[ing] the OE account and replac[ing] it with a more accurate
			 accounting process,;
					(C)argues that the
			 USAID OE account no longer serves a useful purpose; and
					(D)states, While it
			 might have been constructive in bringing clarity to the cost of doing business
			 in the 1970s, another system should be developed that calculates true
			 administrative and management expenses, including those now funded with program
			 or project funds. This new system needs to allow administrative expenses to be
			 properly managed and monitored and needs to ensure that Congress receives
			 clear, timely and transparent information regarding these
			 expenditures..
					(6)While Congress concurs
			 with the HELP Commission’s recommendation that a major reassessment of the
			 scope and the continued utility of the operating expenses account structure is
			 in order, Congress also believes that the urgency of the issues confronting
			 Agency management in terms of hiring technical expertise and providing the
			 Agency with the capacity to oversee and administer critical foreign assistance
			 programs and functions, justifies providing the Agency with broader discretion
			 on ways to support direct-hire staffing requirements.
				(b)Guidelines for program
			 funds
				(1)In
			 generalSubject to paragraph (2) and except as otherwise
			 authorized by law, program funds may be used for—
					(A)travel expenses of all
			 employees who are members of the Foreign Service or civil service;
					(B)salaries and related
			 expenses of employees other than Foreign Service or civil service employees who
			 are United States citizens; and
					(C)costs associated with
			 research and policy analysis in support of programs (other than for salaries
			 and benefits of employees or costs associated with contractors), including
			 analysis for development assistance policy planning and for the design,
			 monitoring, and evaluation of programs and activities.
					(2)NotificationThe
			 Administrator shall—
					(A)submit a written report
			 to the appropriate congressional committees detailing the Agency’s plan for
			 managing and accounting for the funds used in accordance with the authority
			 provided by paragraph (1) not later than 60 days after the date of the
			 enactment of this Act; and
					(B)consult with the
			 appropriate congressional committees about the use and management of such funds
			 not later than 60 days after the date of the enactment of this Act.
					(c)Semiannual
			 reportNot later than once every 6 months until 2013, the
			 Administrator shall submit a report to the appropriate congressional committees
			 that details the purpose and amount of funds obligated under the authority
			 provided pursuant to subsection (b), categorized by bureau and activity.
			(d)Report on
			 recommendations for operating expense reformNot later than 1
			 year after the date of the enactment of this Act, the Administrator, in
			 coordination with the workforce and human resources task force established
			 pursuant to section 7(d), shall submit a report to the appropriate
			 congressional committees that contains—
				(1)recommendations and
			 detailed justifications for streamlining and improving the efficiency of how
			 the Agency uses operating expenses, including recommendations for alternative
			 models and approaches;
				(2)recommendations and
			 detailed justifications for increasing the transparency of Agency operating
			 expenses;
				(3)an assessment of how the
			 operating expenses account has affected Agency performance in support of
			 program goals and objectives; and
				(4)an assessment of how the
			 operating expenses account has affected human resources and personnel of the
			 Agency, including a discussion of the proliferation of new hiring authorities
			 and increased reliance on contractors to handle the core business of the
			 Agency.
				
	
		February 2, 2010
		Reported with an amendment
	
